ACCEPTED
                                                                             03-15-00370-CV
                                                                                     7086471
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                        9/24/2015 3:14:24 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                         NO. 03-15-00370-CV
__________________________________________________________________
                                                         FILED IN
                                                   3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS            AUSTIN, TEXAS
                FOR THE THIRD DISTRICT OF TEXAS 9/24/2015 3:14:24 PM
                 TRAVIS COUNTY, AUSTIN, TEXAS        JEFFREY D. KYLE
                                                          Clerk
__________________________________________________________________

  REAGAN NATIONAL ADVERTISING OF AUSTIN, INC., APPELLANT

                                  VS.

THE CITY OF AUSTIN AND MARC A. OTT, IN HIS OFFICIAL CAPACITY,
                            APPELLEES
__________________________________________________________________

                         ON APPEAL FROM
                         th
                THE 200 JUDICIAL DISTRICT COURT
                      TRAVIS COUNTY, TEXAS
                    CAUSE NO. D-1-GN-12-001211
__________________________________________________________________

                        APPELLANT’S BRIEF
__________________________________________________________________

                               B. Russell Horton
                               State Bar No. 10014450
                               rhorton@gbkh.com
                               George Brothers Kincaid & Horton, L.L.P.
                               114 West 7th Street, Suite 1100
                               Austin, Texas 78701
                               (512) 495-1400
                               (512) 499-0094 FACSIMILE
                               ATTORNEY FOR APPELLANT
__________________________________________________________________

                 ORAL ARGUMENT IS REQUESTED
_________________________________________________________________
                  IDENTITY OF PARTIES AND COUNSEL


1.   Appellant:                      Reagan National Advertising of Austin,
                                     Inc.

2.   Appellee:                       City of Austin and Marc A. Ott, in his
                                     official capacity

3.   Trial counsel for Appellant:    B. Russell Horton
                                     Taline Manassian
                                     George Brothers Kincaid & Horton, L.L.P.
                                     114 West 7th Street, Suite 1100
                                     Austin, TX 78701

4.   Trial counsel for Appellees:    Patricia Link
                                     Gray Laird
                                     City of Austin Law Department
                                     PO Box 1546
                                     Austin, TX 78767

5.   Counsel on appeal for Appellant: B. Russell Horton
                                      George Brothers Kincaid & Horton, L.L.P.
                                      114 West 7th Street, Suite 1100
                                      Austin, TX 78701

6.   Counsel on appeal for Appellees: Patricia Link
                                      Gray Laird
                                      City of Austin Law Department
                                      PO Box 1546
                                      Austin, TX 78767




                                      i
                                         TABLE OF CONTENTS

                                                                                                                 PAGE

IDENTITY OF PARTIES AND COUNSEL ............................................................ i

TABLE OF CONTENTS .......................................................................................... ii

INDEX OF AUTHORITIES.....................................................................................vi

STATEMENT OF THE CASE ..................................................................................2

STATEMENT REGARDING ORAL ARGUMENT ............................................... 3

ISSUES PRESENTED...............................................................................................4

STATEMENT OF FACTS ........................................................................................5

    1.     The Evolution of the City’s Billboard Registration Program and Fee ........ 5

    2.     Reagan’s Billboard Registration Fee Payments to the City......................... 7

    3.     The City’s Analysis of the Cost of the Billboard Registration
           Program ........................................................................................................7

    4.     Reagan’s Analysis of the Cost of the Billboard Registration
           Program .......................................................................................................12

    5.     The Trial Court’s Ruling and Findings of Fact and
           Conclusions of Law ....................................................................................13

    6.     Background Relevant to the Issues of Res Judicata and
           Limitations ..................................................................................................14

SUMMARY OF THE ARGUMENT ......................................................................17

ARGUMENT ...........................................................................................................21

    I.     STANDARD OF REVIEW .................................................................................21



                                                            ii
II.    ISSUE NO.1: The trial court erred in finding that res judicata
       did not apply and entering findings and conclusions that
       conflicted with the findings and conclusions of a federal judge
       entered after a full trial on a stipulated record ............................................21

III. ISSUE NO. 2: The trial court erred in concluding that the City’s
     billboard registration fee was a fee, rather than a tax, given the
     arbitrary near doubling of the fee, the absence of any
     assessment of costs until after the fee was increased, and the
     unreliable and imprecise assessment of costs performed by the
     City’s expert ................................................................................................25

       A. Under Texas law, a municipality cannot impose an
          occupation tax on a particular industry if the State of
          Texas has not imposed an occupation tax ...........................................25

       B. To determine whether the fee is a permissible fee or an
          unconstitutional tax, the trial court was required to
          consider whether the purpose of the fee was regulation or
          revenue and whether the fee was more than reasonably
          necessary to cover the cost of regulation ............................................27

       C. This appeal challenges the trial court’s Additional
          Findings of Fact and Conclusions of Law related to the
          issue of whether the billboard registration fee is a fee .......................28

              1.     The City did no assessment of its costs prior to
                     raising the fee, and, before any lawsuit was filed, the
                     City acknowledged that its increased fee was
                     approximately $60 too high .........................................................30

              2.     Early attempts to justify the fee included actions and
                     programs beyond those authorized by the enacting
                     ordinance......................................................................................30

              3.     In litigation, the City’s retained expert’s analysis
                     was based on imprecise and arbitrary estimates and
                     looked at the City’s program as implemented, rather
                     than as authorized by the 2008 ordinance ...................................31



                                                       iii
                   4. The evidence is insufficient to support the trial court’s
                      Additional Findings of Fact and Conclusions of Law
                      related to the issue of whether the billboard
                      registration fee................................................................................33

           D. Case law on the assessment of a municipal fee gives the
              City discretion, but does not and should not allow for
              arbitrary fee increases and unsubstantiated after-the fact
              justifications ........................................................................................35

            E.    The trial judge in this case deferred to the City’s exercise
                  of its discretion more than the evidence warranted ............................39

    IV. ISSUE NO. 3: Because Reagan filed this case within 60 days of
        the dismissal of the Federal Action becoming final, the trial
        court erred as a matter of law in concluding that Reagan’s
        claims for fees paid for 2009 and 2010 are time barred .............................41

           A. Section 16.064 of the Texas Civil Practice & Remedies
              Code and case law show Reagan was timely because it
              filed the second lawsuit without 60 days of the federal
              court losing its power to alter its judgment .........................................41

           B. The City’s restrictive reading of Section 16.064 is
              inconsistent with Texas law ................................................................43

           C. The trial judge initially rejected the City’s limitations
              argument, but he subsequently entered a conclusion of
              law on the issue that was inconsistent with his stated
              intended ruling ....................................................................................44

    V. ISSUE NO. 4: Alternatively, the trial court erred in failing to
       order that Reagan was entitled, at a minimum, to a return of
       the amounts it paid in excess of $190 for the four years that
       the City charged a fee of $200 and in failing to grant
       attorneys’ fees .............................................................................................45

PRAYER ..................................................................................................................47

CERTIFICATE OF COMPLIANCE .......................................................................48

                                                            iv
CERTIFICATE OF SERVICE ................................................................................48




                                                   v
                              APPENDIX


APPENDIX A:   Final Judgment (dated March 31, 2015) (CR 508)

APPENDIX B:   Amended Findings of Fact and Conclusions of Law
              (dated May 27, 2015) (CR 561-565)

APPENDIX C:   Tax Injunction Act (28 U.S.C. § 1341)

APPENDIX D:   Texas Constitution, art. VIII, § 1

APPENDIX E:   Texas Civil Practice & Remedies Code §16.064

APPENDIX F:   Austin City Ordinance No. 20080605-076 (“2008 Ordinance”)
              (Plaintiff’s Exhibit 2)

APPENDIX G:   Austin City Ordinance No. 20120405-007
              (portion of Defendants’ Exhibit 2)

APPENDIX H:   Austin City Code § 25-10-152 (Nonconforming signs)

APPENDIX I:   November 9, 2009 email from Robert Rowan
              (Plaintiff’s Exhibit 8)

APPENDIX J:   Whitaker’s Billboard Registration Fee Study
              (without its attachments) (Defendants’ Exhibit 10)




                                    vi
                                INDEX OF AUTHORITIES


CASES                                                                                         PAGE

Barr v. Resolution Trust Corp., 837 S.W.2d 627 (Tex. 1992) ................................24

Black v. City of Killeen,
78 S.W.3d 686 (Tex. App.—Austin 2002, pet. denied) ..........................................21

Butler v. Continental Airlines, Inc.,
116 S.W.3d 286 (Tex. App.—Houston 2003, pet. denied) .....................................23

Chacon v. Andrews Distributing Co. Ltd.,
295 S.W.3d 715 (Tex. App.—Corpus Christi 2009, pet. denied) ...........................42

Citizens Ins. v. Daccach, 217 S.W.3d 430 (Tex. 2007)...........................................22

City of Brookside Village v. Comeau, 633 S.W.2d 790 (Tex. 1982).......................27

City of College Station v. Turtle Rock Corp., 680 S.W.2d 802 (Tex. 1984) ........... 28

City of Fort Worth v. Gulf Refining Co., 83 S.W.2d 610 (Tex. 1935) ..............12, 27

City of Houston v. Harris County Outdoor Advertising Assoc.,
879 S.W.2d 322 (Tex. App. – Houston [14th Dist.] 1994, writ denied),
cert. denied, 516 U.S. 822 (1995) ....................................... 24, 26, 27, 35, 36, 39, 46

Hill v. Kemp, 478 F.3d 1236 (10th Cir. 2007).........................................................24

Hoefling v. City of San Antonio, 20 S.W. 85 (Tex. 1892) .......................................26

Hurt v. Cooper, 110 S.W.2d 896 (Tex. 1937) .........................................................27

Igal v. Brightstar Info. Tech., 250 S.W.3d 78 (Tex. 2008)......................................22

McKesson Corp. v. Division of Alcohol Beverages and Tobacco,
Dept. of Business Regulation of Florida, 496 U.S. 18 (1990) .................................26




                                                  vii
Oscar Renda Contracting, Inc. v. H&S Supply Co., Inc.,
195 S.W.3d 772 (Tex. App.—Waco 2006, pet. denied)....................................42, 43

Pierce v. City of Stephenville, 206 S.W.2d 848,
(Tex. Civ. App. – Eastland 1947, no writ)...............................................................26

Quick v. City of Austin, 7 S.W.3d 109 (Tex. 2004) .................................................21

Ruiz v. Austin Indep. Sch. Dist.,
2004 WL 1171666 (Tex. App.—Austin 2004, no pet.) .....................................43, 44

Smith v. Travis County Educ. Dist., 791 F. Supp. 1170 (W.D. Tex.),
vacated on other grounds, 968 F.2d 453 (5th Cir. 1992) .........................................26

Vale v. Ryan, 809 S.W.2d 324 (Tex. App.—Austin 1991, no writ) ........................42


CITY ORDINANCES

Austin City Code, Chapter 25-10............................................................................... 5

Austin City Code, Section 25-10-152(F)(1)(d)..................................................26, 27

Austin City Code, Section 25-10-152(F)(1)(e) ..................................................26, 27

Austin City Code, Section 25-10-237 ......................................................................27

Austin City Ordinance No. 20080605-076 ................................................................ 5

Austin City Ordinance No. 20120405-007 ................................................................ 6


RULES

Fed. R. Civ. P. 59 .....................................................................................................42

Fed. R. Civ. P. 60(c)(1) ............................................................................................42

Fed. R. Civ. P. 62.1(a)..............................................................................................42



                                                          viii
CONSTITUTIONS & STATUTES

Tex. Civ. Prac. & Rem Code § 16.064 ..................................... 15, 20, 41, 42, 43, 45
Tex. Civ. Prac. & Rem Code § 16.064(a)(2) ...........................................................41

Tex. Const. art. VIII, § 1(f) ......................................................................................26

Texas Occupations Code..........................................................................................26

28 U.S.C. § 1341 ......................................................................................................22




                                                           ix
                         NO. 03-15-00370-CV
__________________________________________________________________

                    IN THE COURT OF APPEALS
                FOR THE THIRD DISTRICT OF TEXAS
                 TRAVIS COUNTY, AUSTIN, TEXAS
__________________________________________________________________

   REAGAN NATIONAL ADVERTISING OF AUSTIN, INC., APPELLANT

                                      VS.

THE CITY OF AUSTIN AND MARC A. OTT, IN HIS OFFICIAL CAPACITY,
                            APPELLEES
__________________________________________________________________

                         ON APPEAL FROM
                            th
                THE 200 JUDICIAL DISTRICT COURT
                      TRAVIS COUNTY, TEXAS
                    CAUSE NO. D-1-GN-12-001211
__________________________________________________________________

                        APPELLANT’S BRIEF
__________________________________________________________________

TO THE COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS:

      Appellant Reagan National Advertising of Austin, Inc. (“Reagan”), through

its undersigned counsel, offers this Appellant’s Brief, by which Reagan

respectfully would show the Court the following:




                                        1
                            STATEMENT OF THE CASE

      In April of 2010, Reagan filed Civil Action No. 1:10-cv-275, Reagan Nat’l

Advertising of Austin, Inc. v. City of Austin et al., in the United States District

Court for the Western District of Texas, Austin Division (“Federal Action”), to

challenge the constitutionality of the City of Austin’s billboard registration fee. CR

361, SF #34. 1 On November 30, 2011, after a bench trial on a stipulated record,

Judge Lee Yeakel concluded the federal court lacked subject matter jurisdiction

based on the federal Tax Injunction Act and dismissed the case. CR 361, SF #35.

       On April 25, 2012, Reagan filed a new suit raising the same claims in the

Travis County District Court. CR 361, SF #37; CR 4. Both parties filed motions for

summary judgment, which were denied. CR 197. The case was tried to the bench

on December 15, 2014. RR2. 2 After trial, Reagan supplemented the record with

evidence on attorneys’ fees. CR 386; CR 509. On March 31, 2015, Judge Stephen

Yelenosky entered a take nothing judgment. CR 508; see Appendix A. On April

29, 2015, Reagan filed a motion for a new trial. CR 524. Upon request, the trial

court entered Findings of Fact and Conclusions of Law, which it later modified.

CR 515; CR 535; CR 561; see Appendix B. The trial court did not act on the

motion for new trial. On June 16, 2015, Reagan filed a notice of appeal. CR 566.


1
  “CR” refers to the Clerk’s Record. “SF” refers to a Stipulated Fact taken from the Joint
Stipulation of Facts located at CR 359-363.
2
  “RR” refers to the Reporter’s Record. “RR2” refers to the second volume of the Reporter’s
Record.

                                            2
                STATEMENT REGARDING ORAL ARGUMENT

      Reagan requests oral argument because this case presents two questions that

deal with issues not adequately addressed by Texas case law.

      The first question involves whether a dismissal for lack of subject matter

jurisdiction can be res judicata as to more than jurisdiction alone when the basis for

dismissal encompassed a determination of the core issue in the case – whether a

particular fee was a constitutional fee or unconstitutional tax. The initial case was

dismissed by a federal court after a determination, for the purposes of the Tax

Injunction Act on which the dismissal was based, that the fee was a tax. Should the

federal court’s rulings or any of its specific findings have been recognized as

having some effect in the subsequent state case?

      The second question is whether court intervention is warranted where a city

nearly doubled a fee before analyzing whether an increase was appropriate and

where the city continued to charge the increased fee after its own staff concluded

the fee was too high. Although courts may hesitate to involve themselves in

policing municipal governments, do the fee payers warrant protection in this

instance?

      Oral argument would allow the Court and the parties to address the existing

body of law on these issues and determine whether clarification or extension of the

law might be needed in either area.



                                          3
                                 ISSUES PRESENTED

         This appeal presents four issues.

         (1)   Did the trial court err in ruling that res judicata did not apply and

entering findings and conclusions that conflicted with the findings and conclusions

of a federal judge in a prior related proceeding?

         (2)   Did the trial court err in concluding that the City’s billboard

registration fee was a proper fee and not an unconstitutional tax, or did the

evidence support the trial court’s findings?

         (3)   Did the trial court err in concluding that Reagan’s claims for fees paid

for 2009 and 2010 were time barred where Reagan filed its lawsuit within 60 days

of the dismissal of a prior lawsuit for lack of subject matter jurisdiction becoming

final?

         (4)   Did the trial court err in failing to order that Reagan was entitled at

least to a return of the amounts it paid in excess of $190 for the four years that the

City charged a fee of $200 and in failing to award attorneys’ fees, given the City’s

acknowledgment that the $200 fee was excessive?




                                             4
                                STATEMENT OF FACTS

       Reagan is in the business of outdoor advertising, which includes the

ownership and operation of billboards within the City of Austin and the

surrounding area. 3 The City regulates billboards (also called off-premise signs) in

Chapter 25-10 of the Austin City Code.4

1.     The Evolution of the City’s Billboard Registration Program and Fee

       Before the City Council amended the City’s billboard regulations in June of

2008, the City Code required landowners (not sign owners) to register billboards

on their land every other year. 5 The registration fee was $220 per billboard every

two years. 6

       In June of 2008, the City amended its billboard regulations through Austin

City Ordinance No. 20080605-076 (“2008 Ordinance”).7 See Appendix F. The

2008 Ordinance required sign owners (rather than the owners of the real property

on which the signs were located) to register every year on a form prescribed by the

City and to provide an annual inventory of signs to the City. 8 The 2008 Ordinance

also required identifying markers to be placed on the signs, some of which would



3
  CR 359, SF #2 and #5.
4
  CR 359, SF #7 and #9; Austin City Code Section 25-10-152 is provided at Appendix H.
5
  CR 360, SF #12.
6
  CR 360, SF #13.
7
  CR 360, SF #14; RR3, PE 2. “PE” refers to Plaintiff’s Exhibit. “DE” will refer to “Defendants’
Exhibit.”
8
  RR3, PE 2, COA 0026.

                                               5
assist in the verification of the sign height. 9 The 2008 Ordinance further required

the City to notify the billboard owners of a pending expiration of registration. 10 It

also prohibited relocation of the billboard if the registration requirement was not

met, and it authorized the imposition of a fine of up to $500 per day for each sign

that was not registered. 11 The 2008 Ordinance further authorized the creation of an

online database of the billboard inventory. 12 In effect, instead of having to deal

with nearly 500 different registrations from landowners, the City’s new program

called for bulk registrations from approximately eight billboard companies. 13

      Beginning in 2009, the City required billboard owners to pay a registration

fee of $200 per billboard per year. 14 When the City Council passed this increase, it

was told that its new fee would be $20 less than the previous fee; actually, the new

fee increased the effective cost per billboard from $110 to $200 per year. 15 The

City charged $200 per billboard per year for 2009, 2010, 2011 and 2012.16

      On April 5, 2012, the City Council adopted Ordinance No. 20120405-007,

reducing the registration fee from $200 per billboard per year to $190 per billboard




9
  RR3, PE 2, COA 0026.
10
   RR3, PE 2, COA 0026.
11
   RR3, PE 2, COA 0026-0027.
12
   RR3, PE 2, COA 0027.
13
   RR3, PE 13; RR2, 104:11-105:23 and 139:9-24.
14
   CR 360, SF #15 and #16.
15
   RR3, PE 12, COA 0073.
16
   CR 360, SF #16.

                                            6
per year. 17 See Appendix G. For 2013 and 2014, the City required billboard owners

to pay $190 per billboard per year. 18

2.    Reagan’s Billboard Registration Fee Payments to the City

      From 2009 through 2014, Reagan made the following billboard registration

fee payments, under protest, to the City of Austin:

          Year       Per Billboard Fee     Number of Billboards      Total Payment
          2009             $200                   389                 $77,800.00
          2010             $200                   376                 $75,221.40
          2011             $200                   417                 $83,400.00
          2012             $200                   408                 $81,600.00
          2013             $190                   425                 $80,750.00
          2014             $190                   419 19              $79,610.00 20

Failure to register could amount to a penalty of $500 per day per sign. 21

3.    The City’s Analysis of the Cost of the Billboard Registration Program

      Before adopting the $200 per billboard per year fee, the City did not prepare

a study, budget or survey to determine its cost to implement the billboard

registration program called for by the 2008 Ordinance. 22 Further, the City did not

ask Charles Boas, the code enforcement inspector assigned responsibility for the




17
   CR 360, SF #17; RR4, DE 2.
18
   CR 360, SF #18.
19
   CR 329-330, p. 7-8, ft. 1-6.
20
   CR 362, SF #38 - #43.
21
   RR2, 51:21-52:3; RR3, PE 2, COA 0027.
22
   CR 360, SF #21.

                                           7
new billboard registration program, 23 to assess the program and give input on what

kind of efforts the billboard registration program would require. 24

      After the City implemented the $200 per billboard per year fee, Robert

Rowan, a city employee, analyzed the costs of the program and sent the November

9, 2009, email reflected in Plaintiff’s Exhibit 8.25 See Appendix I. That email says:

      Based on last week’s meeting in regards to the current Billboard
      Registration fee of $200, we were asked to review the current fee and
      see if we can seriously look at lowering the fee to a more reasonable
      fee. As a result, this can close the gap between the revenue and the
      expenditures of running this program. Just doing a quick overview, we
      can lower the rate to $140, which will accomplish this goal. 26

The analysis attached to the email indicates that, even at $140, the City’s revenue

would exceed its costs by approximately $2500.27 Mr. Rowan’s analysis was

submitted to Matt Christianson and Daniel Cardenas.28 Mr. Christianson was Mr.

Boas’s supervisor,29 and Mr. Cardenas was Mr. Christianson’s supervisor and an

assistant Director of the Austin Code Department, the department responsible for

billboard registration.30

      Sometime after the email reflected in Plaintiff’s Exhibit 8 was sent, Mr.

Cardenas was asked by Willie Rhodes, his Director, to analyze the cost of the

23
   RR2, 76:7-77:2.
24
   RR2, 98:15-99:6.
25
   CR 360, SF # 22; RR3 PE 8.
26
   RR3, PE 8.
27
   RR3, PE 8.
28
   RR3, PE 8.
29
   RR2, 109:10-14.
30
   RR2, 107:19-25; CR 360, SF #20 and #23.

                                             8
billboard registration program. 31 Mr. Cardenas concluded that the program

required a fee of $242 per billboard per year. 32 After communicating with Mr.

Rhodes, Mr. Cardenas modified his analysis and concluded a required fee of $352

per billboard per year. 33

      In preparing his analysis, Mr. Cardenas did not review annual budget

documents for the year the fee was amended 34 or obtain assistance from the Budget

Office, which is responsible for monitoring the financial performance of all City

departments and providing assistance with budgets and other financial issues.35

The model developed by Mr. Cardenas included 21 staff positions, including a

Performance Specialist, a Municipal Court Coordinator, a Paralegal, and an

Attorney Senior, charged two full-time vehicles, assumed over 500 mailings (even

though only a handful of billboard companies would be registering), and assumed

administration of the sign relocation process.36 (Billboard relocation, however, has

its own permit processes and fees,37 enforcement actions have fines associated with

them, and even changes to billboards have their own processes and fees, apart from

the billboard registration fee.38) Mr. Cardenas’s revised analysis also included the


31
   CR 360, SF #23, #24, and #25.
32
   CR 361, SF #26; RR3, PE 10.
33
   CR 361, SF #26; RR3, PE 11.
34
   CR 361, SF #27.
35
   CR 361, SF #28 and #29.
36
   RR3, PE 11.
37
   RR2, 114:2-11.
38
   RR2, 114:12-115:13 and 116:16-117:12.

                                           9
costs to develop a searchable Web presentation for a database of billboard

registrations and a $20,000 violation placard annual contract that the City did not

use or purchase.39 Mr. Cardenas’s analysis did not consider fees charged by other

Texas cities for billboard registration programs. 40

      After Reagan initiated litigation about the billboard registration fee, the City

retained The PFM Group and Nickie Whitaker to do a “Billboard Registration Fee

Study” (the Whitaker Report”). 41 See Appendix J, the Whitaker Report without its

attachments. The Whitaker Report was issued in January of 2011, took about 30

days to complete, and concluded that “the cost of service for administering the

billboard registration fee is $190.” 42

      The Whitaker Report was a “point in time” analysis based on Mr. Boas’s

estimate that he spent two hours per sign per year. 43 At trial, Ms. Whitaker

acknowledged that a fifteen-minute variance on the two-hour estimate could have a

12.5% impact on the final number. 44

      In preparing her report, Ms. Whitaker interviewed only two city employees

(Mr. Boas and Kesha Moore, his replacement). She did not meet with either




39
   CR 361, SF #30 and #33; RR3 PE 11.
40
   CR 361, SF #32.
41
   RR4, DE 10; RR2, 196:18-22.
42
   RR4, DE 10, p. 4; RR2, 163:23-25.
43
   RR4, DE 10; RR3, PE 4; RR2 175:22-176:13 and 177:15-178:5.
44
   RR2, 181:16-182:9.

                                           10
employee in person.45 She did not review the employees’ documents or look at

support for any of the information she was given.46 She relied on employee

estimates, without requiring any tracking of time to determine the actual time spent

per registration. 47 She did not assess whether the time estimates she was given

made sense in light of the total hours worked by each employee. 48 She determined

“productive time” by backing out vacation days, sick days, and the like, but did not

verify, for example, whether the employee was eligible for the amount of vacation

time she deducted. 49 She did not speak to anyone in accounting with the City.50

She was not given Mr. Rowan’s analysis and was given only one of Mr.

Cardenas’s analyses. 51 She did not focus on what the ordinance required; instead,

she focused on how the City implemented the ordinance. 52 She also assumed that

Mr. Boas’s two-hour per billboard estimate would apply year in and year out in

perpetuity. 53    Mr. Boas, however, testified that the initial inventory and

registrations took several years to complete 54 but that he expected that the amount

of time it would take to do the work required by the 2008 Ordinance would



45
   RR2, 77:3-8, 170:24-171:11, 172:4-6 and 172:10-12.
46
   RR2, 172:7-9.
47
   RR2, 151:19-152:16.
48
   RR2 169:10-170:7.
49
   RR2 178:12-181:9.
50
   RR2, 192:9-21.
51
   RR2, 173:8-174:17.
52
   RR2, 174:22-175:8.
53
   RR2, 183:18-184:1 and 199:5-12.
54
   RR2, 85:11-862.

                                             11
decrease over time. 55 Further, Ms. Whitaker testified that cost of service should be

reviewed every four years or when there has been a significant change in the

administration of the program. 56

      Ms. Whitaker did not review fees charged by other cities. 57 At trial, Reagan

offered evidence of what other cities in Texas charge, such as Fort Worth, which

charges $150 every three years, 58 San Antonio, which charges approximately $50

or $79 per year, depending on the square footage of the sign, 59 and Houston, which

charges $110.75 annually. 60

4.    Reagan’s Analysis of the Cost of the Billboard Registration Program

      For trial, Reagan retained Tom Granger of Midwikis & Granger, P.C., an

accountant with experience in business valuation, 61 to offer an opinion on what the

City’s billboard registration fee should be to comply with state statutes limiting the

fee to the cost to provide the service. 62 Mr. Granger testified that he Reagan’s trial

brief, the joint stipulations of facts and evidence, various City ordinances, the

City’s fee schedule from 2008 and 2009, depositions of Mr. Boas, Mr. Cardenas

and Ms. King, another City of Austin employee, the standards for the billboard


55
   RR2, 130:7-131:18.
56
   RR2 158:20-159:2.
57
   RR2, 182:10-183:10.
58
   RR3, PE 25; RR2 41:12-24.
59
   RR3, PE 26; RR2 45:6-23.
60
   RR3, PE 27; RR2 46:1-2.
61
   RR2, 34:1-16.
62
   RR3, PE 22 and PE 23.

                                          12
registration program that the City implemented effective April 15, 2010, the 2009

email from Mr. Rowan regarding the City’s fee, the Whitaker Report, and the

report and deposition of Erin Anker that was offered by Reagan in the Federal

Action.63 He also looked at how much other Texas cities charge. 64

      Mr. Granger raised concerns about the City’s various analyses. He pointed

out that the amount of labor allocated to code inspectors was inconsistent, 65 that

Ms. Whitaker’s analysis used an excessive amount of sick leave, which resulted in

a higher than appropriate productive hour calculation, 66 and that it was not clear

whether the analyses properly differentiated between registration and other

activities, such as relocation. 67 Mr. Granger’s methodology considered the

differing data used by Mr. Rowan, Mr. Cardenas and Ms. Whitaker in the iterations

of the City’s analysis, averaging them to arrive at his opinion of a neutral fee. 68

      Mr. Granger concluded that the City’s $200 per sign per year fee exceeds the

cost to deliver the services required by the City’s ordinance and that a revenue

neutral fee would be $115 per sign per year. 69 He also concluded that the total

amount of charges to Reagan in excess of $115 per sign per year was $198,450. 70


63
   RR2 36:18-37:23.
64
   RR2 37:24-38:9.
65
   RR2 48:23-50:6.
66
   RR2 63:21-64:6.
67
   RR2 57:13-59:25.
68
   RR2, PE 23; RR2 48:23-50:6; RR2 69:25-70:8.
69
   RR3, PE 23; RR2 60:2-12.
70
   RR2, 61:17-62:24.

                                           13
5.     The Trial Court’s Ruling and Findings of Fact and Conclusions of Law

       After a bench trial, Judge Stephen Yelenosky filed a letter announcing his

“intended ruling and some significant reasons for it.”71 Judge Yelenosky indicated

that the letter “does not constitute findings of fact or conclusions of law.” 72 Judge

Yelenosky then entered a Final Judgment denying Reagan’s request for relief and

ordering that Reagan take nothing.73

       After entering the Final Judgment, Judge Yelenosky filed Findings of Fact

and Conclusions of Law. 74 Reagan requested additional and amended findings.75

Judge Yelenosky entered Amended Findings of Fact and Conclusions of Law. 76

6.     Background Relevant to the Issues of Res Judicata and Limitations.

       In Reagan’s 2010 Federal Action 77 before Judge Yeakel, the federal court

determined, “the City’s annual $200-per billboard registration fee, for the purposes

of the [Tax Injunction] Act, is a tax.” 78 In making the determination in its Findings

of Fact and Conclusions of Law, Judge Yeakel also found that “the City’s

billboard-registration fee benefits the entire community rather than only defraying




71
   CR 383.
72
   CR 383.
73
   CR 508.
74
   CR 535.
75
   CR 540.
76
   CR 561.
77
   As set forth in the Statement of the Case, the Federal Action was dismissed on November 30,
2011. CR 361 SF #35; RR3 PE 16.
78
   RR3, PE 15, p. 13.

                                              14
the City’s reasonable costs of registering billboards.”79 He further noted that the

City’s expert had admitted “that it could be useful to review what comparable

jurisdictions charge as billboard registration fees.” 80

       In Reagan’s present action, 81 both sides filed motions for summary

judgment. 82 The City’s motion for summary judgment included a claim that

limitations had run on Reagan’s claims as to fees paid for 2009 and 2010 because

Reagan did not file the present action within 60 days of the dismissal of the Federal

Action.83 After a hearing, Judge John Dietz denied both parties’ motions and

entered an order that said:

       Plaintiff’s motion for new trial was denied by written order on
       February 6, 2012. A motion for reconsideration could have been filed
       within 28 days – or by March 5, 2012. Sixty days from March 5 was
       May 4, 2012. This suit was filed on April 25, 2012, so it was timely
       under CPRC § 16.064. 84

       At trial, the City again raised the issue of limitations for 2009 and 2010.85

After trial, Judge Yelenosky indicated that the City’s defense of limitations had no

merit. 86 However, after entering the Final Judgment, Judge Yelenosky filed

Findings of Fact and Conclusions of Law that included a conclusion that Reagan’s

79
   RR3 15, p. 13.
80
   RR3, PE 15, p. 12-13.
81
   As set forth in the Statement of the Case, Reagan’s present action was filed on April 25, 2012.
CR 361 SF #37.
82
   CR 27; SCR 3. “SCR” refers to the Supplemental Clerk’s Record.
83
   SCR 8; CR 103; CR 191.
84
   CR 197.
85
   CR 351; CR 355.
86
   CR 383.

                                                15
claims for fees paid for 2009 and 2010 were time barred. 87 Reagan requested

additional and amended findings.88 Judge Yelenosky entered Amended Findings

of Fact and Conclusions of Law but did not change his conclusion that Reagan’s

claims for 2009 and 2010 were time barred. 89




87
   CR 539.
88
   CR 540.
89
   CR 565.

                                        16
                       SUMMARY OF THE ARGUMENT

      Reagan has tried this case twice. First, it tried the case on a stipulated record

in federal court. That case resulted in the federal court dismissing the case for lack

of jurisdiction after it sua sponte raised the issue of the Tax Injunction Act, which

prevents a federal court from taking certain actions as to taxes under state laws,

unless a plain, speedy and efficient remedy is not available in state courts. Because

the federal court decided that the registration fee was a tax, it lacked jurisdiction

under the Tax Injunction Act and dismissed the case without prejudice. Reagan

then refiled the case in state court and tried it again to the bench, this time on a

partially stipulated record. After the second trial, the trial judge decided that the

registration fee was a fee, not a tax, and entered a conclusion of law that Reagan’s

claims for the years 2009 and 2010 were barred by limitations. Reagan appeals

because the state court trial judge’s determinations conflict with the findings of the

federal court judge and because the state court trial judge’s determinations are not

supported by the law or the evidence in this case.

      For a municipal charge to be a fee and not a tax, the charge’s primary

purpose must be for regulation, rather than revenue, and the charge cannot be

excessive or more than reasonably necessary to cover the cost of the regulation, or

it must bear some reasonable relationship to the legitimate object of the ordinance.

The evidence in this case is that the City nearly doubled its billboard registration



                                          17
fee – from charging the landowner $220 per billboard every two years to charging

the billboard owner $200 per billboard per year – without assessing the cost of the

regulation. Additionally, the evidence is that the City Council was told the fee was

being decreased by $20, when in fact it was being nearly doubled.

      After raising the fee and before litigation was filed, the City did an internal

assessment and concluded that it could reduce the fee from $200 per billboard per

year to $140 per billboard per year to accomplish the goal of closing the “gap

between the revenue and expenditures of running this program.” But the City did

not reduce the fee. It continued to charge $200.

      The City later did a second internal analysis in which the Assistant Director

of the Austin Code Department concluded that the cost of the billboard registration

program was $242 per billboard per year. After consulting with his boss, the

Assistant Director changed the cost to $352. Both analyses including activities not

authorized by the enacting ordinance, made faulty assumptions, and included

activities for which the City charges other fees, wholly separate from the

registration fee.

      The City, for litigation, hired an outside expert who concluded in January of

2011, largely was based on one inspector’s unverified estimate that he spent two

hours per sign per year, that the cost of administering the billboard registration fee

was $190. The expert did not know what the enacting ordinance required and did



                                         18
not ask the City about the work the inspector reported doing to learn whether it was

required by the ordinance. Additionally, she did a “point in time” analysis, not an

analysis of the City’s ongoing cost of registering the program. Based on her

analysis, the City reduced its fee, beginning in 2013, from $200 per billboard per

year to $190 per billboard per year.

      Municipal fees are presumed reasonable, but the law allows for review of

those fees and requires that fees be reasonably necessary to cover the cost of the

regulation. Reagan offered internal City communications that took place before

litigation was initiated in which the City acknowledged that its per-year fee was at

least $60 too high. Further, Reagan showed that subsequent efforts to justify the

fee included costs for activities not properly within the scope of the enacting

ordinance. To allow a city to nearly double a fee with no prior consideration to

whether an increase is warranted, allow arbitrary and imprecise estimates to

support a fee after that fact, and focus on costs regardless of whether those costs

were for activity reasonably related to the purpose of the ordinance gives cities

more authority than was intended under the law. The federal court’s findings

should have been honored by the ruling of the trial judge.

      Additionally, the trial court erred in concluding that Reagan’s claims for

2009 and 2010 were time barred. Reagan’s claims were filed within 60 days of the

federal court’s ruling becoming final, which makes those claims timely under



                                         19
Section 16.064 of the Texas Civil Practice and Remedies Code. The evidence will

show that the trial judge initially concluded that the claims were timely, but

entered a conclusion of law proposed by the City that conflicted with the judge’s

previously articulated ruling.

      Reagan asks that the court reverse the trial court’s findings, find that the

billboard registration fee is an unconstitutional tax, require that Reagan be

reimbursed the portion of the fee that amounts to an unconstitutional tax, and

award attorneys’ fees. Alternatively, Reagan asks that the Court award Reagan

reimbursement of fees paid in excess of $190 for the years 2009, 2010, 2011, and

2012, and attorneys’ fees.




                                       20
                                        ARGUMENT

I.     The standard of review.

       Where the trial court issues findings of fact and conclusions of law, the

appellate court should apply a sufficiency of the evidence review to the factual

findings and review the conclusions of law de novo. Black v. City of Killeen, 78
S.W.3d 686, 691 (Tex. App.—Austin 2002, pet. denied). Under the de novo

standard, the appellate court conducts an independent analysis of the record and

does not defer to the trial court’s conclusions; instead, it reaches its own

conclusions and can substitute those conclusions for those of the trial court. Quick

v. City of Austin, 7 S.W.3d 109, 116 (Tex. 2004). The issue of whether a municipal

fee is valid is a question of law. Black, 78 S.W.3d at 691.

II.    Issue No. 1: The trial court erred in finding that res judicata did not apply
       and entering findings and conclusions that conflicted with the findings and
       conclusions of a federal judge entered after a full trial on a stipulated record.

       Prior to trial, Reagan filed a motion for summary judgment on whether

Judge’s Yeakel’s ruling in the Federal Action based on the Tax Injunction Act was

res judicata to this suit. CR 27. The trial court denied that motion. CR 197. Reagan

raised the issue again at trial. CR 323. The trial court entered a Conclusion of Law

that “Judge Yeakel’s ruling based on the Tax Injunction Act is not res judicata as

to this suit.” CR 565. The trial court erred on that conclusion of law. 90 Res judicata

90
   Reagan proposed the following conclusion of law: “Res judicata bars relitigation of Plaintiff’s
claims.” CR 369. After the trial court entered its judgment, Reagan submitted a request for

                                               21
should have barred re-litigation of the issue. See Igal v. Brightstar Info. Tech., 250
S.W.3d 78, 86 (Tex. 2008).

       Whether the City’s registration fee is a tax was previously decided by Judge

Yeakel in the Federal Action. Judge Yeakel dismissed the Federal Action for lack

of subject matter jurisdiction based on the Tax Injunction Act, which prevents

federal courts from enjoining, suspending, or restraining assessment, levy or

collection of any tax under state law, as long as a plain, speedy, and efficient

remedy may be had in the courts of the state. See 28 U.S.C. § 1341, Appendix C.

In determining the Tax Injunction Act applied to bar the federal court’s

jurisdiction, Judge Yeakel decided that the registration fee ordinance at issue

imposed a tax. Because it imposed a tax, the federal court lacked jurisdiction under

the Tax Injunction Act. He also found that that the City’s fee did more than defray

the reasonable cost of registering billboards and that looking at what comparable

jurisdictions charge could be useful in assessing the fee.

       Under Texas law, for res judicata to apply, there must have been a final

judgment on the merits by a court of competent jurisdiction, the parties in the first

suit must have been the same as in the second suit, and the second suit must be

based on claims that were raised or could have been raised in the first suit. Citizens

Ins. v. Daccach, 217 S.W.3d 430, 449 (Tex. 2007). Reagan acknowledges that,

findings of fact and conclusions of law that included the following: “Res judicata does not bar
relitigation of Plaintiff’s claims.” CR 522. However, Reagan pointed out that it did not agree
with or consent to the proposed finding. CR 515.

                                              22
under Texas law, “[a]lthough a dismissal for lack of subject matter jurisdiction

does not preclude a party from litigating the merits in a court of competent

jurisdiction, it is res judicata as to the issue of whether the first court had

jurisdiction.” Butler v. Continental Airlines, Inc., 116 S.W.3d 286, 287 (Tex.

App.—Houston 2003, pet. denied).

         Ordinarily, a dismissal for lack of subject matter jurisdiction would not bar

re-litigation of claims. However, in this case, after trial, the federal court sua

sponte raised a question about jurisdiction. 91 To decide whether it had jurisdiction,

the federal court had to determine whether the registration fee was a fee or a tax.

The parties were identical, the claims were identical, and the federal court entered

a final judgment dismissing for lack of jurisdiction based on its determination that

the registration fee was actually a tax. On a stipulated record involving identical

claims and identical parties, the federal court also decided after a trial that the

billboard registration fee exceeded what was reasonably necessary to cover the cost

of regulation. The trial court, having fully retried that issue, now says it disagrees

with the federal court’s conclusion. In expressing that disagreement prior to

entering a judgment, the trial court cited the differences in the burdens under the

federal analysis and the state analysis. In a letter that the trial court specifically said

did not amount to findings of fact or conclusions of law, the trial court noted that,


91
     CR 531.

                                            23
“between the Tax Injunction Act and the Texas constitutional prohibition on

municipal occupation taxes, the questions are not the same and the burdens are

reversed.” CR 384.

         But the questions are the same. The federal court had to examine whether

the registration fee’s primary purpose was for regulation or for raising revenue.

Hill v. Kemp, 478 F.3d 1236, 1244 (10th Cir. 2007). The Texas Constitution

requires the same test: “whether an exaction authorized by statute or ordinance

constitutes an occupation tax or a license fee, the test is whether the primary

purpose of the exaction, when the statute or ordinance is considered as a whole, is

for regulation or for raising revenue.” City of Houston v. Harris County Outdoor

Advertising Assoc., 879 S.W.2d 322, 326 (Tex. App. – Houston [14th Dist.] 1994,

writ denied). Further, even if the burdens differ and a record “devoid of proof”

would fall in favor of the taxpayer in federal court but the municipality in state

court, as the trial judge indicated in his letter of December 24, 2014, the Federal

Action was not decided on a record devoid of proof. The federal court made that

ruling after a full trial based on “conflicting evidence presented about the

reasonable cost of registering billboards.” 92

         Res judicata has multiple purposes, including the need to maintain the

stability of court decisions and promote judicial economy. Barr v. Resolution Trust


92
     RR3, PE 15, p. 13.

                                          24
Corp., 837 S.W.2d 627, 629 (Tex. 1992). The trial court’s retrial and subsequent

ruling in this case has resulted in the type of conflict and instability in court

decisions that res judicata principles were intended to avoid. To avoid that conflict,

the trial court should have honored the specific factual findings and the

conclusions of the federal court. Alternatively, the trial court should have honored

at least the specific factual findings made by the federal court in the previous trial

of these claims as it determined the merits of this case. Instead, in finding that res

judicata did not apply, the trial court gave the City a second shot at litigating the

reasonableness of its fee, creating a conflicting result.

III.   Issue No. 2: The trial court erred in concluding that the City’s billboard
       registration fee was a fee rather than a tax, given the arbitrary near doubling
       of the fee, the absence of any assessment of costs until after the fee was
       increased, and the unreliable and imprecise assessment of costs performed
       by the City’s expert.

       The trial court also should be reversed because the evidence does not

support the trial court’s findings and conclusions about whether the billboard

registration fee was a permissible fee or an unconstitutional tax. CR 565,

Conclusions of Law 3-5; CR 564-565, Findings of Fact 45-52.

       A.    Under Texas law, a municipality cannot impose an occupation tax on
             a particular industry if the State of Texas has not imposed an
             occupation tax.

       The parties in this case do not differ on the law applicable to the

municipality’s imposition of an occupation tax. The Texas Constitution states:



                                           25
       The occupation tax levied by any county, city or town for any year on
       persons or corporations pursuing any profession or business, shall not
       exceed one half of the tax levied by the State for the same period on
       such profession or business.

Tex. Const. art. VIII, § 1(f); see Appendix D. This provision prohibits a

municipality from levying an occupation tax where no such tax has been

previously levied by the State. City of Houston v. Harris County Outdoor

Advertising Assoc., 879 S.W.2d 322, 326 (Tex. App. – Houston [14th Dist.] 1994,

writ denied), cert. denied, 516 U.S. 822 (1995)(citing Hoefling v. City of San

Antonio, 20 S.W. 85, 88-89 (Tex. 1892) and Pierce v. City of Stephenville, 206
S.W.2d 848, 850 (Tex. Civ. App. – Eastland 1947, no writ)). The State of Texas

has not levied an occupation tax on the off-premise sign industry. City of Houston,
879 S.W.2d at 326; see generally Tex. Occ. Code. The City, therefore, cannot

impose an occupation tax on the off-premise sign industry. If the City’s billboard

registration fee is an occupation tax, then the City violated – and continues to

violate – article VIII, § 1(f). 93



93
   Not disputed before the trial court is that the Due Process Clause applies to any unlawful
collection of taxes, including ones that violate state law or provisions of the State Constitution.
City of Houston, 879 S.W.2d at 333 (citing Smith v. Travis County Educ. Dist., 791 F. Supp.
1170, 1178 n.5 (W.D. Tex.), vacated on other grounds, 968 F.2d 453 (5th Cir. 1992)). A state
must provide procedural safeguards against unlawful tax exactions to satisfy the Due Process
Clause. McKesson Corp. v. Division of Alcohol Beverages and Tobacco, Dept. of Business
Regulation of Florida, 496 U.S. 18 (1990). When the state places a taxpayer under duress to pay
a tax promptly when due and relegates the taxpayer to a post-payment refund action to challenge
the tax’s legality, the Due Process clause obligates the state to provide meaningful backward-
looking relief to rectify any unconstitutional deprivation that occurs. Id. Failure to register a sign
and pay the fee is a punishable offense and affects relocation rights. Austin City Code Section

                                                 26
       B.     To determine whether the fee is a permissible fee or an
              unconstitutional tax, the trial court was required to consider whether
              the purpose of the fee was regulation or revenue and whether the fee
              was more than reasonably necessary to cover the cost of regulation.

       Whether an exaction is an occupation tax or a license fee depends on

whether its primary purpose is regulation or raising revenue. City of Houston, 879
S.W.2d at 326 (citing Hurt v. Cooper, 110 S.W.2d 896, 899 (Tex. 1937) and City

of Fort Worth v. Gulf Refining Co., 83 S.W.2d 610, 617 (Tex. 1935)). If the

primary purpose is for regulation, then it is a license fee; if the primary purpose is

to raise revenue, then it is an occupation tax. Id. In making this determination, the

Court must consider the reasonableness of the fee. Id. “[A] license fee cannot be

excessive nor more than reasonably necessary to cover the cost of granting the

license and of exercising proper police regulation, or it must bear some reasonable

relationship to the legitimate object of the licensing ordinance.” Id. at 326-27. The

nature of the business to be controlled and the necessity and character of the

regulations are what the court should look at in determining the reasonableness of

the fees imposed. City of Houston, 879 S.W.2d at 327. Municipal fees are prima

facie valid and presumed reasonable; to overcome that presumption is an

extraordinary burden. City of Brookside Village v. Comeau, 633 S.W.2d 790, 792




25-10-152(F)(1)(d) and (e), 25-10-237. Here, the evidence is undisputed that Reagan paid the
fees under protest. CR 362, SF # 38 – #43.


                                            27
(Tex. 1982); City of College Station v. Turtle Rock Corp., 680 S.W.2d 802, 805

(Tex. 1984).

        C.     This appeal challenges the trial court’s Additional Findings of Fact
               and Conclusions of Law related to the issue of whether the billboard
               registration fee is a fee.

        In this case, the trial judge concluded that the City’s billboard registration

fee is a permissible fee rather than a tax. On this issue, the trial court issued the

following Conclusions of law:

        3.   There is a reasonable relationship between the amount of the fee
             and the City’s costs.
        4.   The primary purpose of the fee, in light of the ordinance that
             authorizes the fee as a whole, is for regulation.
        5.   The City’s fee is reasonable and constitutional.

CR 565. The trial court also entered the eight following Additional Findings of

Fact:

        45. Registration and regulation program consists of review of
            billboard records and details, inspection, enforcement,
            correspondence, legal assistance, financial activities, and data
            entry.
        46. Ms. Whitaker’s methodology was to determine the City’s salary
            costs by calculating the average amount of time employees spent
            on activities related to the billboard registration program and then
            determine the overhead rates (non-salary costs) allocated by
            employee based on four cost factors.
        47. Ms. Whitaker’s study demonstrates that the billboard registration
            fee covers salary costs, fringe benefits (for employees), direct
            costs, internal indirect costs, and external indirect costs for each
            department involved in the billboard registration program.
        48. Ms. Whitaker’s study found City’s cost is $193.46 per sign per
            year.



                                          28
      49. On April 5, 2012, Council found that (A) the City has the
          authority to regulate billboards; (B) the City’s ability to enforce
          regulations have been hampered; (C) it is necessary to require
          registration for effective enforcement of all current non-
          conforming off-premises sign regulations; (D) registration
          information must be collected, verified, and on-site inspections
          should be conducted; and (E) that the City’s costs are $190 per
          sign per year.
      50. City Council relied on a “cost of service” study conducted in
          2011 and the study is referenced in the ordinance.
      51. The activities performed for the billboard registration program
          are related to the program.
      52. The fee is based on the City’s costs for actual activities
          performed.

CR 564-565.

      All of these findings and conclusions were attempts to show that the City’s

fee was reasonable. The problem is that there is no evidence to support these

findings and conclusions. The City did nothing to determine whether there was a

reasonable relationship between the amount of the fee and the City’s costs until

after the City had nearly doubled the fee. The City initially acknowledged that the

fee was approximately $60 too high. Later analyses by the City were based on

costs that were not reasonable or necessary towards the implementation of the

billboard registration program call for by the 2008 Ordinance. Finally, the City’s

expert, retained for the purpose of litigation, delivered a “point in time” analysis

that was based on arbitrary estimates with no consideration for whether the

program, as administered by the City, was consistent with the program called for

by the 2008 Ordinance. Each of these issues is addressed in turn.

                                        29
             1.    The City did no assessment of its costs prior to raising the fee,
                   and, before any lawsuit was filed, the City acknowledged that
                   its increased fee was approximately $60 too high.

      No one disputes that the City did not assess its costs before raising the

billboard registration fee from $220 every two years to $200 each year. CR 360,

SF #21. In fact, before any lawsuit was filed, the City’s accounting department

acknowledged the existence of a “gap between the revenue and expenditures of

running this program” and concluded “we can lower to rate to $140, which will

accomplish [the] goal” of closing the gap. Id. Even at $140, the City’s revenue

would exceed its costs by approximately $2500. Id. (analysis attached to email).

             2.    Early attempts to justify the fee included actions and programs
                   beyond those authorized by the enacting ordinance.

      After the City’s initial analysis resulted in a recommendation of a reduction

of the fee by $60, the City, through Mr. Cardenas, an Assistant Director of the

Austin Code Department, performed two other internal analyses that concluded the

per billboard costs were $242 or $352 per billboard per year. RR3, PE 10 and PE

11. Those analyses both included costs not authorized by the 2008 Ordinance.

      The 2008 Ordinance called for the City to (a) receive bulk registrations

annually from a small number of billboard companies, (b) verify the information

on those registrations, (c) notify the sign owner of pending expiration of

registrations, (d) restrict relocation of signs if the registration requirements were

not met, (e) punish those who failed to register with a fine, and (f) create an online

                                         30
database of billboard inventory. See Statement of Facts, Part 1 above and

Appendix F (RR3, PE 2).

      As indicated in Statement of Facts, Part 3 above, Mr. Cardenas did not

review budget documents or get assistance from the City’s Budget Office. He

assumed the need for 21 staff positions, two full-time vehicles, and over 500

mailings (even though the 2008 Ordinance no longer called for communication

with over 500 landowners but only a handful of billboard companies). He assumed

administration of the sign relocation process, which has its own permit process and

fees, entirely separate from the billboard registration fee. He also assumed the

costs of enforcement, which also has its own process and fees. Even requests for

changes to billboards have their own fees associated with them. Additionally, his

analysis included costs that have not been incurred – the creation of a searchable

database and a $20,000 violation placard contract. The costs determined by Mr.

Cardenas are not reasonably related to the requirements of the 2008 Ordinance or

accurately reflective of the City’s actual costs of administering the billboard

registration program.

            3.     In litigation, the City’s retained expert’s analysis was based on
                   imprecise and arbitrary estimates and looked at the City’s
                   program as implemented, rather than as authorized by the 2008
                   ordinance.

      Even the City’s retained litigation expert did not reach a conclusion of costs

anywhere near the costs determined by Mr. Cardenas, with or without the input of

                                        31
his Director, Mr. Rhodes. In January of 2011, well into litigation with Reagan, the

City’s expert, Ms. Whitaker, performed a “point in time” analysis on which the

City relied in lowering its billboard registration fee for 2013 and 2014 to $190 per

billboard per year. The Whitaker Report does not support the Additional Findings

of Fact and Conclusions of Law entered in this case and should have been

excluded by the trial court based on Reagan’s objections of relevance and

unreliability. CR 246.

      Ms. Whitaker data was unreliable. She based her analysis largely on Mr.

Boas’s estimate that he spent two hours per sign per year. She did nothing to verify

that estimate (or any estimate provided), and the lack of verification as to Mr. Boas

is particularly significant because his was the largest labor component to the

billboard registration fee determined by Ms. Whitaker. The fee determined by Ms.

Whitaker is based on five components: labor, fringe benefits, direct costs, internal

costs and external costs, all of which flow from the amount of labor required. CR

247-248. Any errors made in the labor allocations have a ripple effect on the rest of

the analysis and the fee. At trial, Ms. Whitaker acknowledged that a fifteen-minute

variance on Mr. Boas’s two-hour estimate could have a 12.5% impact on the final

cost – an amount that Reagan contends is material. RR2 181:16-182:9.

      Further, the Whitaker Report is not relevant. Ms. Whitaker analyzed “what it

costs to administer the fee” as done by the City at a particular point in time. She



                                         32
did not consider whether the employees’ activities included in her assessment were

reasonably necessary in light of what the 2008 Ordinance requires. CR 248. Ms.

Whitaker did not know the requirements of the 2008 Ordinance, and she did not

consult with anyone at the City about whether Mr. Boas’s daily work was required

by the 2008 Ordinance. CR 248-249. Like the analysis done by Mr. Cardenas, the

Whitaker Report included requirements for legal opinions, trainee review of

applications, and a Class C inspector to review everything, even though the 2008

Ordinance does not require those activities. CR 249. Additionally, the Whitaker

Report’s “point in time” analysis assumed that Mr. Boas’s two-hour per year

estimate would apply in perpetuity, but Mr. Boas himself testified that he expected

that the amount of time it would take to do the work required by the 2008

Ordinance would decrease over time, as much of the initial labor went towards

initial verification of the details reported by the billboard owners. RR2 130:7-

131:18. The City’s cost at that “point in time” is not the same as the City’s actual

ongoing cost of administering the billboard registration program.

            4.     The evidence is insufficient to support the trial court’s
                   Additional Findings of Fact and Conclusions of Law related to
                   the issue of whether the billboard registration fee.

      The contested findings and conclusions are not supported by the evidence.

         • Additional Finding of Fact #45 is vague, does not clearly identify the
           “registration and regulation program” to which it refers, and fails to
           accurately identify all of the aspects of the program as implemented


                                        33
   by the City, which exceed the requirements of the enacting ordinance.
   CR 541-542.

• Additional Finding of Fact #46 does not address the entirety of Ms.
  Whitaker’s methodology and says she “calculated” the average time
  spent by employees, when in fact she estimated that time based on
  estimates provided to her by the two employees she interviewed.
  Double estimates are not calculations. CR 542.

• Additional Finding of Fact #47 does not acknowledge that the
  estimates made by Ms. Whitaker pertain to the billboard registration
  program as implemented by the City, regardless of whether the
  activities are called for by the 2008 Ordinance, and are limited to a
  “point in time.” The Whitaker Report does not address the actual costs
  of the program as identified in the 2008 Ordinance, nor does it reflect
  the City’s ongoing cost of implementation. CR 542-543.

• Additional Finding of Fact #48 does not reflect the City’s ongoing
  cost of implementation or recognize the limitation of the Whitaker
  Report as a “point in time” analysis” Nothing in the record supports a
  finding that the cost to the City remains $193.46 now or will remain
  that amount in perpetuity. CR 543.

• Additional Finding of Fact #49 appears to be based on Defendants’
  Exhibit 2, which says that the City Council “previously found that the
  City’s ability to enforce billboard regulations has been hampered.”
  RR4, DE2. The exclusion of the words “previously found” suggests
  the City made the finding on April 5, 2012, which is not accurate.
  Additionally, the City did not independently determine on April 5,
  2012, that the City’s costs were $190 per sign per year. The City’s
  determination was based on the Whitaker Report. Parts (B) and (E) of
  this Additional Finding of Fact are, therefore, inaccurate. CR 543-544.

• Additional Finding of Fact #50 does not reference the ordinance to
  which it refers and vaguely asserts that the City Council “relied” on
  the Whitaker Report without any indication of what it did as a result
  of that reliance. CR 544.

• Additional Finding of Fact #51 fails to acknowledge that the activities
  performed by the City for the billboard registration program are

                              34
              related to the program, as implemented by the City, but they are not
              related to the program as called for by the 2008 Ordinance. CR 544.

           • Additional Finding of Fact #52 does not specify the fee to which it
             refers – the $200 fee or the $190 fee. Additionally, it fails to
             acknowledge that the City’s analysis was based on estimated costs,
             rather than actual costs. Further, it fails to acknowledge that the actual
             activities performed by the City do not all pertain to the program as
             outlined in the 2008 Ordinance. CR 544.

      Similarly, Conclusions of Law #3, #4 and #5 are not supported by the

evidence or the law. The evidence is that the City knew its fee was too high before

the litigation started. The subsequent Cardenas analyses and the Whitaker Report

were deficient for all the reasons stated in Part III(C)(2) above. Further, all of the

analysis done by the City was an after-the-fact effort to justify its near doubling of

the billboard registration fee. While the trial court concluded that the fees were

reasonably necessary to the City’s costs, the evidence actually showed no

reasonable relationship. The fee is unreasonable and an unconstitutional tax.

      D.      Case law on the assessment of a municipal fee gives the City
              discretion, but does not and should not allow for arbitrary fee
              increases and unsubstantiated after-the fact justifications.

      Texas law does not allow a City to set or increase its fees arbitrarily. In City

of Houston v. Harris County Outdoor Advertising Assoc., City of Houston doubled

the fee for an off-premise sign operating permit and was sued for charging an

excessive and unconstitutional fee. 879 S.W.2d 322, 325-26 (Tex. App. – Houston

[14th Dist.] 1994, writ denied), cert. denied, 516 U.S. 822 (1995). After a trial, the


                                          35
court found that the fee was “unreasonably high, unconstitutionally excessive, and

that $40.00 was a reasonable and constitutional fee.” Id. at 326. The court awarded

over a $1 million as damages, attorneys’ fees, postjudgment interest and court

costs. Id.

       City of Houston notes that courts ordinarily do not interfere with a

municipality’s imposition of license fees under their police power, but that

intervention is appropriate when the “unreasonable and oppressive nature of the

exaction [is] clearly apparent from the record.” City of Houston, 879 S.W.2d at

326. The court found the licensee had met the burden of proving unreasonableness

and oppressiveness where there was no direct relationship between the fee and the

receipt of services and where the revenue from the fee exceeded the reasonable

costs of regulation. Id. at 327. The Houston court specifically rejected the City’s

argument that any assessment of a fee “no matter how prohibitive or tenuously

connected to regulation is reasonable as long as it relates to regulation.” City of

Houston, 879 S.W.2d at 328-29. In rejecting that assertion, the Houston Court of

Appeals said, “Were we to accept the City’s position, any review of whether the

assessment is in fact reasonably necessary to cover the cost of regulation would be

prohibited. That is not the state of the law.” Id. at 329.

       The facts in City of Houston included the following:




                                           36
(a)   The City of Houston increased the fee six times between 1980 and

      1989. Id. at 328.

(b)   Prior to making the final increase, the City of Houston commissioned

      a study by an accounting firm to assist the city in assessing its

      administration costs. Id. at 328.

(c)   The commissioned study included two assessments of costs. It

      initially concluded that the City’s costs associated with an off-premise

      operative permit was $19.73; then it found a higher cost after indirect

      department costs and costs associated with real estate signs were

      included, even though the City of Houston charged a separate fee for

      real estate signs. Id. at 329.

(d)   The proposal made to City Council, which was based in part on the

      commissioned study, “projected $184.00 in costs associated with a

      three-year off-premise permit and recommended a fee increase from

      an average of $89.50 to $179.00.” Id. at 328.

(e)   The parties stipulated that the work directly connected to the issuance

      of an off-premise sign permit took about 45 minutes and included

      inspection, issuance of the permit and initial record keeping. Id. at

      330.




                                       37
      (f)    Evidence presented included evidence that the Sign Administration

             organization was “characterized by waste, mismanagement and

             inefficiency” such that the trial court could reasonably have concluded

             that the fees were merely to raise revenue. Id. at 332.

With these facts, the trial court found the fees were not reasonably necessary to

cover the cost of litigation, and the Houston Court of Appeals affirmed. Id. at 332.

      The facts surrounding the City of Austin are, in some respects, even more

egregious than those in the City of Houston case. The City of Austin nearly

doubled its fee with no assessment of costs prior to the agreement – not even a

basic inquiry of the employee charged with implementing the billboard registration

program. The City of Austin, back in 2009, acknowledged that its fee was at least

$60 too high. It conducted other internal examinations that included activities not

authorized by the ordinance and activities with their own fees, which should not

have been included in an assessment of costs. The only evidence in support of the

City’s fee is a brief study conducted by an expert after litigation was filed, and that

study is largely based on an imprecise and unsupported estimate by the

administrator of the billboard registration program that he spends two hours per

sign per year. Aside from that study – which was defective because it looked at

how the City administered the program rather than what activities are required by

the enacting ordinance – there was no evidence to support the trial court’s findings.



                                          38
Nothing supports the conclusion that the City’s fee was reasonably related to its

costs or that the primary purpose of the fee was regulation, and, under City of

Houston, it should have been found unreasonable.

      E.    The trial judge in this case deferred to the City’s exercise of its
            discretion more than the evidence warranted.

      The trial judge’s letter contains two statements showing his hesitancy to

interfere with the City’s regulation. In addressing whether the Houston court, in

City of Houston, had properly considered the Sign Administration department’s

inefficiency, waste and mismanagement, the trial judge said:

      [T]he only question for the court is the relationship of those incurred
      costs to the amount charged the licensee. The rest is for the electorate.
      Through the guise of prohibiting an unconstitutional occupation tax,
      the courts cannot sit in judgment of the management of a city. The
      constitutional prohibition does not make city councils and managers
      beholden to a court of law to prove their good government. [Nor are
      courts equipped or inclined to accept that responsibility.]

CR 385. The trial judge also criticized the Houston Court of Appeals for affirming

in the absence of information as to how the trial court arrived at the $40 figure it

ultimately decided was a reasonable fee:

      The appellate court left it entirely to the trial judge to pick a cost,
      without explanation, anywhere in that broad range. Surely a trial judge
      has at least as much discretion and should employ it in a manner that,
      if possible, avoids declaring an ordinance unconstitutional. As one
      court noted, mathematical precision is not required. Nor should it be
      lest constitutionality turn on a battle of experts estimating and
      crunching numbers that are inherently uncertain. No governmental
      entity acting in good faith should have to gamble on those terms.



                                           39
CR 385.

       The standard set out in City of Houston requires a trial judge to assess the

purpose and reasonableness of a municipal fee, and such a judge should intervene

to protect a constituency that is being unconstitutionally taxed. The court can and

should sit in judgment consistent with the standard set by Texas law. When is court

intervention warranted if it is not appropriate in a case such as this where a city

does no analysis prior to doubling a fee, acknowledges internally that its fee is too

high, and then attempts to justify a fee based on arbitrary and unverified estimates

with no consideration for whether the costs incurred are relevant to the related

ordinance? Reagan requests that the Court reverse the trial court on these facts and

order a refund to Reagan of $198,450.00 – the amount it paid for 2009 through

2014 in excess of $115, which Mr. Granger calculated as a neutral fee. See

Statement of Facts, Part 4. Alternatively, Reagan requests a refund of $116,350.00

– the amount it paid for 2009 through 2014 in excess of $140, the amount

recognized even by City to be a more reasonable fee.94


94
  Reagan’s damage calculation, assuming a $115.00 per-sign-per-year fee, was explained at CR
329-330. Damages assuming $140 were calculated in the same manner.
 Year       Fee    # of Signs Amount Overcharged - $115 Amount Overcharged - $140
 2009      $200       389                $33,065.00                     $23,340.00
 2010      $200       376                $31,960.00                     $22,560.00
 2011      $200       417                $35,445.00                     $25,020.00
 2012      $200       408                $34,680.00                     $24,480.00
 2013      $190       425                $31,875.00                     $21.250.00
 2014      $190        419               $31,425.00                     $20,950.00
                   TOTALS:              $198,450.00                    $116,350.00


                                            40
IV.   Issue No. 3: Because Reagan filed this case within 60 days of the dismissal
      of the Federal Action becoming final, the trial court erred as a matter of law
      in concluding that Reagan’s claims for fees paid for 2009 and 2010 are time
      barred.

      Section 16.064 of the Texas Civil Practice & Remedies Code says the

limitations period is tolled where a lawsuit is timely filed but dismissed for lack of

jurisdiction and a new lawsuit in the proper court is filed within 60 days “after the

date the dismissal or other disposition becomes final.” TEX. CIV. PRAC. & REM

CODE § 16.064(a)(2)(emphasis added); See Appendix E. Reagan’s claims were

timely because it filed the state court lawsuit within 60 days of the federal

judgment becoming final.

      A.     Section 16.064 of the Texas Civil Practice & Remedies Code and case
             law show Reagan was timely because it filed the second lawsuit
             without 60 days of the federal court losing its power to alter its
             judgment.

      Reagan’s Federal Action was filed in April of 2010. It was dismissed for

lack of jurisdiction on November 30, 2011. Reagan filed this case on April 25,

2012. Judge John Dietz determined, after a summary judgment hearing, that

Reagan’s second lawsuit was timely:

      A motion for reconsideration could have been filed within 28 days –
      or by March 5, 2012. Sixty days from March 5 was May 4, 2012. The
      suit was filed on April 25, 2012, so it was timely under CPRC
      § 16.064.

CR 197-198. Judge Dietz’s analysis comports with Texas law.




                                         41
       Texas law is clear that “a judgment of dismissal becomes final for purposes

of section 16.064 when it disposes of all issues and parties in the case and the

court’s power to alter the judgment has ended.” Oscar Renda Contracting, Inc. v.

H&S Supply Co., Inc., 195 S.W.3d 772, 776 (Tex. App.—Waco 2006, pet. denied)

(emphasis added). Texas law is clear that Section 16.064 is to be “liberally

construed to effectuate its manifest objective – relief from penalty of limitation bar

to one who has mistakenly brought his action in the wrong court.” See Chacon v.

Andrews Distributing Co. Ltd., 295 S.W.3d 715, 722 (Tex. App.—Corpus Christi

2009, pet. denied); see also Vale v. Ryan, 809 S.W.2d 324, 327 (Tex. App.—

Austin 1991, no writ)(60 day clock under Section 16.064 did not run until federal

court of appeal ruled).

       The federal court did not lose plenary power to alter its judgment the day the

judgment was entered. CR 110. It could grant a motion for new trial under FED. R.

CIV. P. 59. Under Rule 60, the federal court retained power to grant relief from a

final judgment for a reasonable time, which for specific grounds is defined as up to

a year after the entry of the judgment or order or the date of the proceeding. See

FED. R. CIV. P. 60(c)(1). It also retained jurisdiction to act in various ways until an

appeal was docketed or pending.95 See FED. R. CIV. P. 62.1(a). Judge Dietz was




95
  An appeal is not due in federal court until 30 days after entry of the judgment or order. See
FED. R. CIV. P. 4(a)(1)(A).

                                              42
right – Reagan’s state suit was timely because Reagan was within 60 days of the

federal court losing its plenary power.

      B.     The City’s restrictive reading of Section 16.064 is inconsistent with
             Texas law.

      The City contends that the current lawsuit was untimely as to claims for fees

paid for 2009 and 2010 because it was filed more than 60 days after November 30,

2011 –the date the Federal Action was dismissed. SCR 9. But the 60-day period in

Section 16.064 does not begin to run on the day the judgment or order denying the

City’s motion for new trial was entered by the federal court. In making that

argument, the City relied on Ruiz v. Austin Indep. Sch. Dist., 2004 WL 1171666

(Tex. App.—Austin 2004, no pet.), in which a case was dismissed because it was

filed 79 days after the federal court’s dismissal.

      Ruiz did not consider the argument made by Reagan regarding the ongoing

ability of the federal court to alter its judgment. Additionally, Oscar Renda

Contracting, relied on by Reagan, better tracks the language of Section 16.064 of

the Texas Civil Practice & Remedies Code in recognizing that the 60-day period

does not run until the court’s power to alter the judgment has ended. Oscar Renda

Contracting, 195 S.W.3d at 776. Further, Oscar Renda Contracting is the more

recent case. It was decided in 2006. Ruiz was decided two years earlier. If Oscar

Renda Contracting is applied, Reagan’s claims are not time barred.




                                          43
      C.     The trial judge initially rejected the City’s limitations argument, but
             he subsequently entered a conclusion of law on the issue that was
             inconsistent with his stated intended ruling.

      After losing the issue on summary judgment, the City raised the issue of

limitations a second time through a trial brief and cited Ruiz once again. CR 351-

52. The trial judge, in his letter of December 24, 2014, agreed with Judge Dietz

and said that the limitations defense had no merit. “[W]hen dismissal by one court

begins the running of a deadline to file suit in another court, it only makes sense to

begin the deadline when the first court has lost plenary power.” CR 383. The final

judgment denying Plaintiff’s claims did not address the City’s limitations defense,

but concluded: “All relief not expressly granted herein is hereby denied.” CR 508.

      Shortly after trial and before the December 24, 2014 letter, the parties

submitted their proposed findings of fact and conclusions of law. Reagan requested

a request for a conclusion that its claims were not barred by limitations and noted

in a footnote that the issue had been decided by Judge Dietz in his order on the

parties’ motions for summary judgment. CR 369 #3 and fn. 2. The City asked for a

conclusion that the claims were time-barred but appropriately noted in a footnote

that its Conclusion of Law was included “out of an abundance of caution and to

preserve the issue for appeal.” CR 381 #1, fn. 2. In other words, the City

recognized it had lost this argument.




                                         44
      Despite the prior summary judgment order, the trial court’s own decision

that the limitations defense did not have merit, and the parties’ acknowledgment of

the court’s intended ruling, the trial court entered a Conclusion of Law that

“Reagan’s claims for fees paid in August of 2009 and March of 2010 are time

barred.” CR 539 #1. Reagan asked the trial court to amend its Conclusion of Law

to reflect the court’s previously stated determination that the claims were not time

barred. CR 541. However, the trial court refused that request. CR 565, #1.

      Given the federal court’s ongoing ability to alter its judgment, the intended

liberal construction of section 16.064, the decision by Judge Dietz, and the trial

judge’s own conclusions in the December 24, 2014 letter, it was error for the trial

judge to enter a conclusion of law that Reagan’s claims for 2009 and 2010 fees

were time barred.

V.    Issue No. 4: Alternatively, the trial court erred in failing to order that Reagan
      was entitled, at a minimum, to a return of the amounts it paid in excess of
      $190 for the four years that the City charged a fee of $200 and in failing to
      grant attorneys’ fees.

      Reagan maintains that the City’s billboard registration fee was an

unconstitutional tax rather than a permissible fee, and that Reagan should have

been awarded a reimbursement of the portion of the fees it paid that amounted to

an unconstitutional tax, as well as attorneys’ fees. However, even assuming that the

City’s expert Ms. Whitaker was correct and that a reasonable fee was $190 per

billboard per year, Reagan should have been awarded a refund of a portion of the

                                         45
fees it paid for 2009, 2010, 2011 and 2012, when the City was charging $200 per

billboard per fee.

      Although Ms. Whitaker concluded in January 2011 that a reasonable fee was

$190, the City did not reduce its $200 per billboard per year fee until 2013.

Reagan, therefore, paid a total of $15,900 in excess of what even the City’s expert

characterized as a reasonable fee. That amount was calculated as follows:

             Year     Number of Signs      Amount Overcharged
             2009     389                  $3890
             2010     376                  $3760
             2011     417                  $4170
             2012     408                  $4080

The trial court erred in failing to award Reagan at least a judgment of $15,900.

      The trial court also erred in failing to award Reagan attorneys’ fees in the

amount of $151,075.78 for the Federal Action and the present case, plus $15,000

for this appeal and another $5,000 in the event of an appeal to the Texas Supreme

Court if it denies review and $10,000 if the Supreme Court grants review. CR 391,

¶¶ 7 and 8. Alternatively, the trial court erred in failing to award Reagan attorneys’

fees in the amount of $69,525.28 (which are Reagan’s fees for the present case

alone), plus $15,000 for this appeal and another $5,000 in the event of an appeal to

the Texas Supreme Court if it denies review and $10,000 if the Supreme Court

grants review.




                                         46
                                     PRAYER

      Reagan requests that this Court reverse the trial court and enter an order

declaring that the City’s billboard registration fee was an unconstitutional tax and

that Reagan is entitled to a refund of $198,450.00, calculated using $115 per year

as the permissible fee, (or alternatively, a refund of $116,350.00, calculated using

$140 per billboard per year as the permissible fee) and attorneys’ fees.

Alternatively, Reagan requests that the Court reverse and order that the City refund

$15,900.00 (the amount Reagan paid in excess of what even the City’s expert

characterized as a reasonable fee) and pay Reagan’s attorneys’ fees.


                                      Respectfully submitted,

                                      /s/ B. Russell Horton
                                      B. Russell Horton
                                      State Bar No. 10014450
                                      rhorton@gbkh.com
                                      George Brothers Kincaid & Horton, L.L.P.
                                      114 West 7th Street, Suite 1100
                                      Austin, Texas 78701
                                      (512) 495-1400
                                      (512) 499-0094 FACSIMILE
                                      ATTORNEY FOR APPELLANT




                                        47
                     CERTIFICATE OF COMPLIANCE

      The undersigned certifies that the word count of this document is 10,464
according to the Word Count feature in Microsoft Word.

                                           /s/ B. Russell Horton
                                           B. Russell Horton




                        CERTIFICATE OF SERVICE

     The undersigned certifies that a copy of this motion was served on
September 24, 2015, on the following through the court’s e-filing system:

Patricia L. Link
Gray Laird
City of Austin-Law Department
PO Box 1546
Austin, TX 78767-1546
512-974-1311 (facsimile)
patricia.link@austintexas.gov


                                           /s/ B. Russell Horton
                                           B. Russell Horton




                                      48
-'   ---   -~   --!   --   --   -----   ----   r   -   ----------~-'-   __ _; ______ -_   --   ----•




     APPENDIX
APPENDIX A
                                     DC               BK15093 PG84




                                CAUSE NO. D-1-GN-12-001211


REAGAN NATIONAL ADVERTISING                    §        IN THE DISTRICT COURT OF
OF AUSTIN, INC.                                §
     Plaintiff                                 §
                                               §
v.                                             §        TRAVIS COUNTY, TEXAS
                                               §
CITY OF AUSTIN and MARC A. OTI,                §
in his official capacity,                      §
        Defendants.                            §        200TH JUDICIAL DISTRICT

                                      FINAL JUDGMENT

        On the 15th day of December, 2014, all parties and their counsel appeared for a bench

trial in this case. After reviewing the pleadings on file and considering the arguments, witness

testimony, evidence, and authority presented, the Court renders this Final Judgment.

        IT IS ORDERED, ADJUDGED, AND DECLARED that that Plaintiffs request for

declaratory judgment, injunctive relief, and damages is denied and Plaintiff takes nothing. All

relief not expressly granted herein is hereby denied. Tills judgment is final and disposes of all

claims and all parties .and :..appeal~.

        SIGNED t b i a day of~· 2015.




B. Russell Horton                                   Patricia
Taline Manassian                                    H. Gray Laird
GEORGE, BROTHERS, KINCAID &                         Assistant City Attorneys
HORTON, L.L.P                                       City of Austin Law Department

ATTORNEYSFORPLAlNTffF                               ATTORNEYS FOR DEFENDANTS



Page J oft


                       ~i~~ i1f1\iU1i\i~\i1\ii \1111 IIIII IIIIIIll\Ill\
                       003959127                                                                    508
APPENDIX B
                                                                             ----------   ____ _!




                                                                                   Filed in The District Court
                                                                                    of Travls County, Texas

                                                                                                MAY 27 2015 CJu
                                                                                   ~~t              3~ ='~ I r-.t
                                 CAUSE NO. D-1-GN-12-001211                        '/.)IVa L. Pri~o. O!;;tr;.:.t C:                              "1   --------




       (billboards). This Resolution also initiated the code amendment process for billboard
       regulations.

12. Before the Council amended the City's billboard regulations in June of 2008, the City
       Code required landowners to register billboards on their land every other year.

13. The registration fee prior to 2009 was $220 per billboard every two years.

14. Austin City Ordinance No. 20080605-076, adopted on June 5, 2008, amended the City's
       billboard regulations.

15. The Council adopted a registration fee of $200 per billboard per year during the annual
       budget process for fiscal year 2008-2009.

16. For the years 2009,2010,2011, and 2012, the City required billboard owners (rather than
       lando"'11ers) to register their billboards annually and to pay a registration fee of $200
       per billboard per year.

17. On April 5, 2012, the Council adopted Ordinance No. 20120405-007, which reduced the
       registration fee from $200 per billboard per year to $190 per billboard per year.

18. For the years 2013 and 2014, the City required billboard owners to register their
       billboards annually and to pay a registration fee of $190 per billboard per year.

19. Currently, the City requires billboard owners to pay a registration fee of $190 per
       billboard per year.

20. The Austin Code Department is responsible for billboard registration.

21. Prior to adopting the $200 per billboard per year fee, the City did not prepare a study,
        budget, or survey to detem1ine the City's cost to implement the registration program.

22. After the City had implemented the $200 per billboard per year fee, Robert. Rowan did an
       analysis of the costs of the program and sent the November 9, 2009, email reflected in
       Plaintiffs Exhibit 8.

23. Plaintiff's Exhibits 10 and II were prepared by Daniel Cardenas, an Assistant Director of
        the Austin Code Department (as it existed in 2009), at the request of Willie Rhodes,
        Mr. Cardenas's Director at the time.

24. Mr. Rhodes asked Mr. Cardenas to analyze the cost to deliver the billboard registration
       program.

25. The email in Plaintiff's Exhibit 8 was sent prior to the time when Exhibits 10 and 11
       were completed.




                                                                                                   562
                                                 ---   ____ I




39. In March of2010, Reagan tendered a check in the amount of$75,221.40 as payment of
       the 2010 Registration Fee. This payment was made under protest and was made based
       on a $200 per billboard per year fee.

40. In December of 2010, Reagan tendered a check in the amount of $83,400.00 as payment
       of the 2011 registration fee. This payment was made under protest and was made
        based on a $200 per billboard per year fee.

41. In December of 20 II, Reagan tendered a check in the amount of $81,600.00 as payment
       of the 2012 registration fee. This payment was made under protest and was made
        based on a $200 per billboard per year fee.

42. In December of 20 I 2, Reagan tendered a check in the amount of $80,750.00 as payment
       of the 20 I 3 registration fee. This payment was made under protest and was made
       based on a$ I 90 per billboard per year fee.

43. In December of 2013, Reagan tendered a check in the amow1t of $79,610.00 as payment
       of the 20 14 registration fee. This payment was made under protest and was made
       based on a$ I 90 per billboard per year fee.

44. Robert Rowan's spreadsheet concerning the registration program (attached to the email
       dated November 9, 2009 to Dan Cardenas and Matt Christianson- Plaintiff's Exhibit
       8) and Dan Cardenas' spreadsheets concerning the registration program (Plaintiff's
       Exhibits 10 and 11) were created after the Fiscal Year 2009-2010 budget was adopted
       by the Austin City Council.

ADDITIONAL FINDINGS OF FACT:

45. Registration and regulation program consists of review of billboard records and details,
       inspection, enforcement, correspondence, legal assistance, financial activities, and
       data entry.

46. Ms. Whitaker's methodology was to deteemine the City's salary costs by calculating the
       average amount of time employees spent on activities related to the billboard
       registration program and then determine the overhead rates (non-salary costs)
       allocated by employee based on four cost factors.

47. Ms. Whitaker's study demonstrates that the billboard registration fee covers salary costs,
       fringe benefits (for employees), direct costs, internal indirect costs, and external
       indirect costs for each department involved in the billboard registration program.

48. Ms. Whitaker's study found City's cost is $193.46 per sign per year

49. On April 5, 2012, Council found that (A) the City has the authority to regulate billboards;
       (B) the City's ability to enforce regulations have been hampered; (C) it is necessary to
       require registration for effective enforcement of all current non-conforming off-




                                                                                                  564
          premises sign regulations; (D) registration information must be collected, verified,
          and on-site inspections should be conducted; and (E) that the City's costs are $190
          per sign per year.

  50. City Council relied on a "cost of service" study conducted in 2011 and the study is
          referenced in the ordinance.

  51. The activities performed for the billboard registration program are related to the program.

   52. The fee is based on the City's costs for actual activities performed.

CONCLUSIONS OF LAW:

   1. Reagan's claims for fees paid in August of2009 and March of2010 are time-barred.

   2. Judge Yeakel's ruling based on the Tax Injunction Act is not rtlsjudicata as to this suit.

  3. There is a reasonable relationship between the amount of the fee and the City's costs.

  4. The primary purpose of the fee, in light of the ordinance that authorizes the fee as a
          whole, is for regulation.

  5. The City's fee is reasonable and constitutional.

SIGNED on May 27,2015.




                                      --




                                                                                                    565
'   -   -   ~-   -   ____ [   -   - __ [-   ---   ~--   -   '   _-_   !   --




                              APPENDIX C
§ 1341. Taxes by States, 28 USCA § 1341




  United States Code Annotated
   Title 28. Judiciary and Judicial Procedure (Refs & Annos)
      Part IV. Jurisdiction and Venue (Refs & Annos)
        Chapter 85. District Courts; Jurisdiction (Refs & Annas)

                                                     28 U.S.C.A. § 1341

                                                  § 1341. Taxes by States

                                                        Currentness


The district courts shall not enjoin, suspend or restrain the assessment, levy or collection of any tax under State law where a
plain, speedy and efficient remedy may be had in the courts of such State.

CREDIT(S)
 (June 25, 1948, c. 646, 62 Stat. 932.)


28 U.S.C.A. § 1341,28 USCA § 1341
Current through P.L. 114-49 approved 8-7-2015
------------------------------
 End nf Dnrunu:n!                                                 .,, 20 IS llhll Rrks.
      ----   __ ]   '   .0   _j   •---'-




APPENDIX D
                                                       . __-__ ]




§ 1. Equality and uniformity; tax in proportion to value; ... , TX CONST Art. 8, § 1




  Vernon's Texas Statutes and Codes Annotated
    Constitution of the State of Texas 1876 (Refs & Annas)
      Article VIII. Taxation and Revenue

                                             Vernon's Ann. Texas Canst. Art. 8, § 1

                           § 1. Equality and uniformity; tax in proportion to value; income tax;
                        exemption of certain tangible personal property from ad valorem taxation

                                                   Effective: December 1,     2009
                                                           Currentness


Sec. 1. (a) Taxation shall be equal and uniform.


(b) All real property and tangible personal property in this State, unless exempt as required or permitted by this Constitution,
whether owned by natural persons or corporations, other than municipal, shall be taxed in proportion to its value, which shall
be ascertained as may be provided by law.


(c) The Legislature may provide for the taxation of intangible property and may also impose occupation taxes, both upon natural
persons and upon corporations, other than municipal, doing any business in this State. Subject to the restrictions of Section
24 of this article, it may also tax incomes of both natural persons and corporations other than municipal. Persons engaged in
mechanical and agricultural pursuits shall never be required to pay an occupation tax.



(d) The Legislature by general law shall exempt from ad valorem taxation household goods not held or used for the production
of income and personal effects not held or used for the production of income. The Legislature by general law may exempt
from ad valorem taxation:


( l) all or part of the personal property homestead of a family or single adult, "personal property homestead" meaning that
personal property exempt by law from forced sale for debt;


(2) subject to Subsections (e) and (g) of this section, all other tangible personal property, except structures which are substantially
affixed to real estate and are used or occupied as residential dwellings and except property held or used for the production
of income;


(3) subject to Subsection (e) of this section, a leased motor vehicle that is not held primarily for the production of income by
the lessee and that otherwise qualifies under general law for exemption; and


(4) one motor vehicle, as defined by general law, owned by an individual that is used in the course ofthe individual's occupation
or profession and is also used for personal activities of the owner that do not involve the production of income.



(e) The governing body of a political subdivision may provide for the taxation of all property exempt under a law adopted
under Subdivision (2) or (3) of Subsection (d) of this section and not exempt from ad valorem taxation by any other law. The
§ 1. Equality and uniformity; tax in proportion to value; ... , TX CONST Art. 8, § 1


Legislature by general law may provide limitations to the application of this subsection to the taxation of vehicles exempted
under the authority of Subdivision (3) of Subsection (d) of this section.


(f) The occupation tax levied by any county, city or town for any year on persons or corporations pursuing any profession or
business, shall not exceed one half of the tax levied by the State for the same period on such profession or business.


(g) The Legislature may exempt from ad valorem taxation tangible personal property that is held or used for the production of
income and has a taxable value of less than the minimum amount sufficient to recover the costs of the administration of the
taxes on the property, as determined by or under the general law granting the exemption.


(h) The Legislature may exempt from ad valorem taxation a mineral interest that has a taxable value of less than the minimum
amount sufficient to recover the costs of the administration of the taxes on the interest, as determined by or under the general
law granting the exemption.


(i) Notwithstanding Subsections (a) and (b) of this section, the Legislature by general law may limit the maximum appraised
value of a residence homestead for ad valorem tax purposes in a tax year to the lesser of the most recent market value of the
residence homestead as determined by the appraisal entity or 110 percent, or a greater percentage, of the appraised value of the
residence homestead for the preceding tax year. A limitation on appraised values authorized by this subsection:


(1) takes effect as to a residence homestead on the later of the effective date of the law imposing the limitation or January I of
the tax year following the first tax year the owner qualifies the property for an exemption under Section 1-b of this article; and


(2) expires on January I of the first tax year that neither the owner of the property when the limitation took effect nor the owner's
spouse or surviving spouse qualifies for an exemption under Section 1-b of this article.


(i-1) Expired.


U) The Legislature by general law may provide for the taxation of real property that is the residence homestead of the property
owner solely on the basis of the property's value as a residence homestead, regardless of whether the residential use of the
property by the owner is considered to be the highest and best use of the property.


U-1) Expired.


Credits
Amended Nov. 7, 1978, eff. Jan. 1, 1979; Nov. 3, 1987; Nov. 7, 1989; Aug. 10, 1991; Nov. 2, 1993; Nov. 7, 1995; Nov. 4,
1997; Nov. 2, 1999; Nov. 6, 2001, eff. Nov. 26, 2001; Sept. 13, 2003, eff. Sept. 29, 2003; Nov. 6, 2007, eff. Dec. 4, 2007;
Nov. 3, 2009, eff. Dec. 1, 2009.


Vernon's Ann. Texas Const. Art. 8, § 1, TX CONST Art. 8, § 1
Current through the end of the 2015 Regular Session of the 84th Legislature




                                                                                                                                  :>
                                                                                                       ----------'                            - __ I




§ 1. Equality and uniformity; tax in proportion to value; ... , TX CONST Art. 8, § 1




End of   [)(l(:um~nt                                              ;c ::'0 15 rl1omsoo RAPPENDIX E
                                                                                                                  ___ , _ __; _ _!           - ___ -_I




§ 16.064. Effect of Lack of Jurisdiction, TX CIV PRAC & REM§ 16.064




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 2. Trial, Judgment, and Appeal
         Subtitle B. Trial Matters
           Chapter 16. Limitations
              Subchapter D. Miscellaneous Provisions

                                     V.T.C.A., Civil Practice & Remedies Code§ 16.064

                                            § 16.064. Effect of Lack of Jurisdiction

                                                           Currentness


(a) The period between the date of filing an action in a trial court and the date of a second filing of the same action in a different
court suspends the running of the applicable statute of limitations for the period if:


  ( 1) because of lack of jurisdiction in the trial court where the action was first filed, the action is dismissed or the judgment
  is set aside or annulled in a direct proceeding; and


  (2) not later than the 60th day after the date the dismissal or other disposition becomes final, the action is commenced in
  a court of proper jurisdiction.


(b) This section does not apply if the adverse party has shown in abatement that the first filing was made with intentional
disregard of proper jurisdiction.


Credits
Acts 1985, 69th Leg., ch. 959, §I, eff. Sept. 1, 1985.


V. T. C. A., Civil Practice & Remedies Code§ 16.064, TX CIV PRAC & REM§ 16.064
Current through the end of the 2015 Regular Session of the 84th Legislature

 ErH.l or Document                                                    t cOl" Tho;mon Rcnl\:rs. No claim lo original\ r.s. Govnnmcnl Work>.




                                                           :n          \:         '   '~I   )   I (   ; ; \   '
             -   1
                 I




APPENDIX F
                    ____ I          ----I




               PLAINTIFF'S EXHIBIT NO.2




* D-1-*   *5411 *            *ALBERTALVAREZ*
                                                         --------   __-_I




                            ORDINANCE NO. 20080605-076

AN ORDINANCE AMENDING CITY CODE SECTION 25-10-3 TO DEFINE
MOBILE BILLBOARDS; AMENDING CITY CODE SECTION 25-10-102 TO
PROHIBIT MOBILE BILLBOARDS; AMENDING CITY CODE SECTION 25-10-
152 RELATING TO REQUIREMENTS FOR NON-CONFORMING SIGNS; AND
ADDING A NEW CITY CODE SECTION 25-10-237 TO IMPOSE A PENALTY
FOR VIOLATION OF REGISTRATION REQUIREMENTS.

      BE IT ORDAINED BY THE CITY COUNCIL OF THE CITY OF AUSTIN:

PART 1. The czty councll makes the followmg fzndmgs·
(A)    The baste purpose of mobtle billboards ts to dtsplay commercml adverttsrng on
       public streets By theu nature, mobtle billboards are mtended to attract the
       attention of cztzzens on pubhc streets and adJacent nght-of-way, mcludmg dnvers,
       pedestnans, brcycltsts, and others

(B)    Veh1cles that dtsplay commercial adverttsmg f10m a mobile platform, whtch can
       stop, start, and tum abruptly, accentuate the tendency of commerctal advert1smg to
       setze attention and distract dnvers and pedestJ wns
(C)    The use of motor vehicles to d1splay commercta! adverttsmg creates exhaust
       emiSSions and adds to traffic congestion by placmg add1t10nal motor veh1cles on
       C1ty streets for the sole purpose of advert1smg A1r quahty m the C1ty of Austm
       metropolitan plannmg area has detenorated such that the area may be categonzed
       as a "non-attamment" area m the near future under EnvJronmental ProtectiOn
       Agency regulattons
(D)     For these reasons, mob1le billboards create aesthetic bhght and VIsual clutter, as
        well as potenttal and actual traff1c, health, and safety hazard~ Prohtblttng mobJie
        b1!lboards will promote the pubhc health, safety and welfare of motonsts,
      · pedestnans, b1cycl!sts and others usmg publ1c streets and roadways m the C1ty and
        adJommg areas, by eltmmatmg aesthettc bltght and v1sual clutter and potential
        traffic and safety hazards caused by the operation of mobJle b11lboards A
        prohJbJt!On wdl also reduce traff1c congestion and exhaust enllSSlOOS by
        ehmmatmg an emiSSion source that reqUJres and encourages contmuous and
        extenstve operat1on of motor vehtcle engmes Fmally, a proh1b1t1on of mobtle
        billboards Will protect the pub he mvestment m and the character and d1gmty of the
        Ctty's streets


                                        Puge I of 10




                                                                                COA 0018
 PART 2. C1ty Code SectiOn 25-10-3 (DefinlftOilS)      JS   amended to read
 § 25-10-3     DEFINITIONS.
 In th1s chapter-

     (I) ADVERTISING SEARCHLIGHT means a searchlight used to d1rect beams of
hght upward for advertismg purposes

      (2)  COl'vtMERCIAL FLAG means a piece of fabnc or other flexible matenal
displayed for commercJal purposes, but excludmg the official flag of a nation or of a
state

     (3)     FREESTANDING SIGN means a s1gn not attached to a bmldmg, but
permanently supported by a structtll e extendmg from the gJOund and permanently
attached to the ground

     (4)    MAINTENANCE means the cleanmg, pamtmg, •epalTlng, or replacmg of
defecttve parts of a stgn m a manner that does not alter the bas1c copy, desrgn, or
structure of the s1gn, but does not mclude changmg the des1gn of the sign's support
construction, changing the type of component matenals, or mcreasmg the rllummatiOn.

     (5)    MOBILE BILLBOARD means a stgn mstalled or d1splayed on a veh1cle
operatmg m the public nght-of-way for the purpose of advert1smg a busmess or ent:Jty
that IS unrelaled to the owner of the veh1cle's pnmary busmess The term does not
Include a s1gn that rs displayed or mstalled on.

       (a)    a non-motonzed vehtcle,   mclud~ng   but not llm1ted to ped1-cabs,

      (b)   a bus that    IS   used pnmanly for the pumose of transportmg multmle
passengers,

      (c)    a taxrcab, 1f the stgn complies With the requtremenls of City Code Section
13-2-388, or

       (d)   a veh1cle operated m the normal course of the vehrcle owner's busmess, 1f
the srgn contams advernsmg or 1denufymg mfonnat!On dtrectly related to the busmess
and 1s not used to drsplay adverttsmg that 1s unrelated to the busmess

     (6)     MDLTI-TENANT CENTER SIGN means a sign advemsmg rwo or more
uses w1th common fac1ltt1es


                                        Page 2 of 10




                                                                                   COA 0019
                                                __ I




       ill[E61J NONCONFORMING SIGN means a s1gn that was lawfully mstalled at
 1ts current location but does not comply With the reqmrements of thts chapter.

     ffi[E+J]     OFF-PREMISE SIGN means a srgn advertJsmg a busmess, person,
actJVJty, goods, products, or services not located on the s1te where the srgn IS mstalled, or
that dtrects persons to any locatlon not on that stte

    .(22(E&j]   PROJECT£NG SIGN means a wall s1gn that extends over street nght-of-
way for a dtstance of more than 18 perpendtcular mches from the bulldmg facade

    Q.ill[f91] PUBLIC RIGHT-OF-WAY means land dedtcated or reserved for street
nght-of-way, uti!Jties,or other pubhc facllttJes

     fl.l2[f!-9j]   ROOF SIGN means a Sign mstalled over or on the roof of a blllldmg

     @[t-H-1}     SJDEWALK SIGN means a s1gn located on a s1dewalk, e1ther wtthm
street nght-of-way or on pnvate property Wllhm a umfted development, advert:Ismg the
busmess abuttmg the stdewalk where the s1gn IS located

     f112(~]        STREET BANNER means a tabnc sign hung over a street mamtamed
by the C1ty.

     (ill(f-87]     STREET RIGHT-OF-WAY means the entirety of a pubhc street nght-
of-way, mcludmg the roadway and pedestnan way.

     @[f-!41]     WALL SIGN means a s1gn attached to the extenor of a buildmg or a
freestandmg structure With a roof but not walls

PART 3. Ctry Code Section 25-10-102 (S1gn:, ProlubiTed m All S1gn DlStncts)                 IS
amended to read

§ 25-10-102         SIGNS PROHIBITED IN ALL SIGN DISTRICTS.
Unless the bUJ!dmg offiCial determmes that the s1gn 1s a nonconformmg sign, the
followmg signs are proh1b1ted.

    (1) an off-prem1se s.tgn, unless the s1gn 1s authonzed by another provJston of thts
chapter,

    (2) a s1gn placed on a vehicle or trailer that       IS   parked or located for the pnmary
purpose of displaymg the sign,



                                        P~ge   3 of 10




                                                                                    COA 0020
-   --   -------- j




                           (3) a festoon, mcludmg tmsel, stnngs of nbbon, small commercial flags, streamers,
                       and pmwheels,

                           (4) a s1gn not permanently aff1xed to a bulldmg, structure, or the ground that IS
                      des1gned or mstalled m a manner allowmg the s1gn to be moved or relocated Without any
                      structural or support changes, excludmg a ~1dewalk s1gn descnbed 111 Section 25-10~153
                      (Srdewalk Srgn In Dowmow11 S1gn Drstrrct);_[-]

                           (5) a tethered, pllotless balloon or other gas-f1lled devtce used as a s1gn, [ami]

                           (6) a s1gn that uses an mterm1ttent or flashmg hght source to attract attentiOn,
                      excludmg an electromcally controlled changeable-copy Sign, and[-]
                           (1) a mobile billboard w1thm the City's full-purpose !Unsd1ctmn. except that a
                      mobtle b11lboard operator With an office located Withm the boundanes of the Capitol
                      Area Metropolitan Plannmg Orgamzatton on the effectiVe date of Ordmance No
                      20080605-076 IS not subJect to the prohibitiOn until two years after the effectwe date of
                      the ordmance

                      PART 4. SubsectiOn (B) of City Code Sectton 25-10-152        IS   amended to read;
                      (B)   A person may not change or alter a nonconformwg sign except as provtded m this
                      subsection

                            (I)    The face of the stgn may be changed

                            (2)    The stgn may be changed or altered tf the change or alteratiOn does not

                                  (a)     mcrease the degree of the ex1stmg nonconformity,

                                  (b)    change the method or technology used to convey a message, or

                                  (c)    tncrease the Jllummatton of the s1gn

                             (3) The s1gn may be relocated on a tract, 1f the bmldmg offtcml determmes that
                      the relocated s1gn Will not be hazardous, and the srgn 1s:

                                  (a)    located on a tract that 1s part1ally taken by condemnatton or partially
                                        conveyed under threat of condemnation, or

                                  (b)    moved to comply wtth other regulatwns

                           (4)    [Encept as plOYJded m Subseetwn (B)(5), a] A nonconformwg s1gn may be
                      modifted or replaced m the same location, tf the modtfJcation or replacement reduces'
                                                               Page4 of 10




                                                                                                           COA 0021
              (a)    the Sign area by at least 20 percent,

              (b)    the herght of the s1gn by at least 20 percent, or

              (c)    both s1gn area and hetght of the stgn by an amount whtch, combmed, rs
                    equal to at least 20 percent o'f the s1gn area and he1ght

       [(5)     A nonconformmg off premises s1gn may be replaced rf

              (a) each owner of a property f10m whtch a sign JS to be removed or on whwh
                  a s1gn rs tO be replaced agrees ~o ~he s1gn remoyaf or replacemen~. as
                  !ippheable,

              (b) eacH owner of a property from WHICH a srgn IS to be removed destgnate:;
                  ~he person who 1s responsible for removmg the stgn, and

              (c)   the replacement stgn

               (1) does f!Ot dtrect tllumm!ltron onto a property zoned or used for a
                   resrdenttal use;

               (11) does Aot eJcceed t!:te hetght of the srgn 1t replaces, and

            (m) IS constFI:lcted m the same locatron w1th same type of matenals and
constructiOn destgn as the s1gn Jt replaces, and

                          the face hetght and Vr'ldth of the replacement srgn are each at
least 25 percent less tHan the face herght and Width of the stgn bemg replaced, or

                     2    the replacement stgn IS not located lA, or wrthlA 500 feet of, a
histone sign d1stnct, Its s1gn area 1S at least 25 percent smaller than the stgn area of the
s1gn 1t replaces, and

                         a    one other noHcoaformJHg off premises srgn rs permanently'
remoYed, the locanon of tA.e s1gn to be temoyed JS not mcluded tn a Site plan that IS
pendmg apprm•al, and rf, before removal, the stgn to be removed 1s.

                         1.    located 1n a seemc road way sign d1stnct,

                    11    located 1n, or w1thm 500 feet of, a histone srgn dtstnct; or

                         111    of monopole constructron; or


                                           Page 5 of 10




                                                                                     COA 0022
                                                                              -"--   ___ _[




  \
 /




                               b       two other non conformmg off premJses signs are
      permanently remo'.'ed, and the locatron of a Sign to be removed 1s not lllcluded 1ft a s1te
      plan that IS pendmg approyaJ ]

            .2_ [E6J]  The owner of a nonconformmg off-premtse stgn may relocate the stgn to
      another tract under these provlstons 1f the reqUirements of tl11s paragraph are met

               (a)         The ongmallocat10n of the stgn must be

                     (1) m the area bounded by H1ghway 183 from Burnet Road to H1ghway 71,
      Htghway 71 from fhghway 183 to Lamar Boulevard, Lamar Boulevard from H1ghway 7 I
      to 45th Street, 45th Street from Lamar Boulevard to Burnet Road, and Burnet Road from
      45th Street to Highway J 83, or on a tract that abuts the street nght-of-way of a boundary
      street,

                     (u)       m a scemc roadway sign d1stnct,

                     (m)        w1thm 500 feet of

                                 a h1stonc s1gn drstnct, or

                             2 a res1dent1al structure located m a restdenttal base zonmg d1stnct, or

                  (1v) wtthm the boundanes of a registered neighborhood assoc1at1on that has
      requested removal of the stgn

                (b)    The stgn must be permanently removed from the ongmal tract and may
      not be replaced Any tract upon wh1ch an off-premise sign has been unlawfully replaced
      shall not be ehglble as a s1te f01 o.l.Ielocated sign

               (c)         The tract to wh1ch the s1gn   IS   relocated

                     (1)       must be m.

                                      nn expressway comdor s1gn d1stnct, or

                           2     for a s1gn With a s1gn area of 300 square feet or less, an
                     expressway corndor stgn distnct or a commercial s1gn d1stnct,

                     (n)       may not be on a scemc roadway;

                     (Ill)      may not be w1thm 500 feet of

                                                    Page 6 of 10
_)

                                                                                              COA 0023
                              a htstonc stgn dt':>tnct, or

                        2    a restdenttal structure located m a residential base zonmg distnct,
                 and

                (tv) 1f the tract ts wrthtn the zonmg JUnsdrctwn, It must be zoned as a
     commerctal or rndustnal base dtstnct

              (d) Srgn drstuct rest11ctwns on s1gn he1ght and face SIZe otherw1se applrcable
    to the relocatton tract do not apply to the relocated sign, but the s1gn height of the
    relocated stgn may not exceed 42 feet above ground level street pavement.

               (e)      A relocated sign must be permanently removed from the new location
    not later than 25 years afte1 the date the relocatton appl1catton IS approved unless w1thtn
    the 25 year tJme penod the stgn owner permanently removes and does not relocate a
    second nonconformmg off~premtse stgn from a locatiOn descnbed m Paragraph ~
    fWWJ
             (f)     The council may wmve or modify, with or Without condtttons, a
)   reqwrement of Paragraph (S)(a)-(e) [(6)(a) (e)] tf the counctl detennmes that the waxver
    or modlftcatlon 1s JUStified by the aesthetiC beneftt to the C1ty.

                (1)    In makmg the determmatlon, the counctl may consider

                              the number of nonconforrmng off-premtses signs to              be
                removed,

                     2       the charactensttcs of the s1tes from wh1ch the signs are to be
                removed,

                      3      the charactensttcs of the s1te on whtch the s1gn tS to be
                relocated, and

                       4     other relevant factors

                 (n)   The council shall hold a public heanng before actmg on a proposed
    wa1ver or modtf1catwn

                (til)  The dtrector of the Watershed Protectton and Development Rev1ew
    Department shall gtve nottce of the heanng m accordance With Section 25-1-132(£)
    (Nonce Of Pubtzc Heanng)


                                            Page 7 of 10




                                                                                    COA 0024
(-·




                  (g)   A stgn may not be relocated or removed under rhts paragraph unless the
       sign xs reg1stered and all registratiOn fees are patd as requrred by SubsectiOn (F)

               (h)  For each non-confonnmg off-prem1se stgn relocated under this sect1on,
      the s1gn owner must mstall hghtmg that IS ene1 gy effie tent, as deternuned by Austm
      Energy, and meets or exceeds lntemahonal Dark Sky standards for pollutwn reducnon
      The hghtmg regmred under th1s subsection must be mstalled

                 ( 1)   no later than SIX months after the effective date of Ordmance No
      20080605-076, If the s1gn was relocated pnor to that date,

                   (n)   upon mstallat10n of the telocated stgn, 1f the relocatiOn occurs after
      the effecuve date of Ordmance No 20080605-076, or

                    (m) for all other off-prem1se s1gns, w1thm 36 months after the s1gn         IS
      registered rn acco1dance w1th SubsectiOn (F)

                {!l[Efl1]        An applicant must

                    (!l[t-]       be the owner of each s1gn to be relocated or removed,

                    .ill}[tt-1file an apphcat1on for s1gn relocation With the d1rector [ef..-tfle
      Watershed Protectmfl and Development Rcvtev.· Department] at least 90 days before
      relocatmg the s1gn, and

                   illJ.)[ttt-]     mclude With the applrcatJOn

                                I.  a statement from the owner of each tract from wh1ch the
      s1gn IS to be removed agreemg to the permanent removal of the stgn, or

                                 2     a document approved by the ctty attorney mdemnifymg
      the c1ty for all costs and clauns ansmg from the s1gn relocatwn, sign removal, or permtt
      Issuance and prov1drng that the c1ty attorney may hne counsel for and shall dtrect the
      defense of the claims

                .W.[ft1] An applicant must relocate a Sign not later than one year after the date
      the d1rector of the Watershed Protection and Development RevieW Department approves
      the apphcation.
               [(J) An applJcatton Uflder this paragraph supersedes an apphcatwn under
      Paragraph (5)].



                                                     Page 8 of 10




                                                                                          COA 0025
                                                                                                     _"__   _________   ]




PART 5. SubsectJOn (F) of C1ty Code SectJOn 25-10-152            JS   amended to read

(F)    This subsectiOn apphes to an off-prem1se sign

       ( 1)         Th1s paragraph prescnbes registratwn and IdentJflcatwn requirements

          (a)   The owner of the [property on •,vhtch the] s1gn [ts located] must regtster
the sign every year [tvto years] wtth the director

              (b)      The stgn [property} owner shall, on a form prescnbed by the d1rector,
provide:

            (1)     mformat10n regardmg the sign locat1on, he1ght, sJZe, constructiOn
type, matenals, setback from property boundanes, and Illummatwn; and

                (u)   the name and address of the sign owner[, Jf the stgn        IS    ovmed by a
persOl~   other than the property owner]
              (c)      The sign [property] owner shall initially register the sign by August 31,
 1999, or WJthm 180 days after the date the s1gn becomes subJect to the Crty's planmng
JUnsdrctJOn, as applicable, and sbalJ pay a reg1strabon fee set by separate ordmance.
         (d)    A person who fa1ls to reg1ster a s1gn as reqmred by th1s paragraph
comrruts an offense

          (e) A s1gn owner lS prohibited from relocatmg a Sign If the s1gn owner IS m
vwlatJOn of the registration reqUirements for any s1gn owned by that stgn owner .w1thm
the City's JUnsdictiOn

           m   The Sign owner shall place Jdenttfymg markers on the SJgn as reqmred by
the director Such markers shall mclude, but not be hmlted to, the applicable registration
number and measurement pomts to ass1st m venfymg the he1ght of a sign

          ·{g)   A s1gn owner shall, m a manner prescnbed by the duector, prov1de an
annual mventory of all signs owned by that s1gn owner, mcludmg bul not hm1ted to a
descnpt10n of the s1gn, the location of the s1gn, and the owner of the property on which
the sign IS located

          (h)    The butldmg offrcJal shall not1fy the property owner of the pendmg
expiration of a sign registratiOn. no earher than 90 days and no later than 30 days pnor to
the exmrat1on. The director shall prov1de the same notice to the sign owner 1f the
mventory required under subsection (f) has been provided


                                             Page 9 of 10




                                                                                         COA 0026
                                                                             ______ !




....
   )




              (2) The dtrector shall mull not1ce of an appllcut10n to repair or replace a s1gn not
       later than the 71n day after the apphcatJOn 1s filed to the

               (a)     applicant,

               (b)     neighborhood orgamzat10n, and
               (c)     s1gn owner, 1f a s1gn owner 1s 1dent1 f1ed 111 accordance With Paragraph ( J)
       PART 6. Art1cle J 2 of City Code Chapter 25-J 0 (Stgn Regulatrons)                 IS   amended to add a
       new Sect1on 25-l 0-237 to read·

       § 25-10-237          PENALTY FOR FAILURE TO REGISTER.
       A person who fa1ls to reg1ster a stgn as requ1red by sectiOn 25-l 0-t52(F) comm1ts an
       offense pumshable by a fme of up to $500 per day for each day that the offense
       contmues, and for each s1gn that IS not reg1stered. A person who v1olates sect1on 25-l 0-
       152(B)(6)(b) commits an offense pumshable by a fme of up to $500 per day for each day
       the vwlatmn contmues

       PART 7.     The C1ty Manager IS dtrected to create and mamtam an accessible on! me
       database contauung mformatlon prov1ded by s1gn owners as part of the btllboard
       mventory reqUired tmder Subsecuon 25-1 O-l52(F) (Nonconfonnmg Stgns)

       PART 8.       Th1s ordmance takes effect on June 16, 2008

       PASSED AND APPROVED

                                                       §

       ~-----"-"Ju=n=e=5_ _ _ _ , 2008                : _ _ _ __JV&b--...:..:._W.JI.---!h'+.'=,_-.;_:__ __
                                                                            Wrll        WyKTI
                                                                             Mayor




                                                Page 10 of 10




                                                                                                      COA 0027
--   --   ~-   _l   '--- --   - _l   -- _-   ~-   -   !   '   -- --   _I




                              APPENDIX G
                                        THESTATEOFTEXAS §

                                        COUNTY OF TRAVIS                                                                         §



                                                         I, J annette S_ Goodall, City Clerk of the City of Austin, Texas, do hereby certify

                                        that the foregoing instrument is a true and correct copy of Ordinance No. 20120405-007

                                        consisting of two (2) pages, and exhibits consisting of 0 pages, for a total of 2 pages, as

                                       approved by the City Council of Austin, Texas, at a Regular Meeting on the 5m day of

                                        April 2012, as on file in the Office of the City Clerk.



                                                         WITNESS my hand and official seal of the City of Austin at Austin, Texas, this                                                   4th


                                       day of April2013.




                                                                                                                                                         cr   .L.t= 1:-. ~
                                                                                                                                                                 JANNEITE        ......
                                                                                                                                                                          s_ GOODALL~
                                                                                                                                                                      CITY CLERK
                                                                                                                                                                 CITY OF AUSTIN, TEXAS




··········· .·-.··-;";;'-·:·.-.-:·:·.·.:-;:·-·.   . -·- - ------- ·;--,-,.-.:-:-·--.,...-:-·-:::--: .   .------~--~---------~"-'"7'~·-·:-.··   ... _..
.·. ·;.:.:..:._·; ~·-~-.:~.:; :_ ..:._ .: ..:.::·_...:....;_.:_·.:.:...:-




                                                                                                   ORDINANCE NO. 20120405-007

                                                         AN ORDINANCE AMENDING THE FISCAL YEAR 2011-2012 SCHEDULE OF
                                                         FEES, FINES, AND OTHER CHARGES {ORDINANCE NO. 20110912-007) TO
                                                         REDUCE THE FEE FOR BILLBOARD REGISTRATION.

                                                                            BE IT ORDAINED BY THE CITY COUNCIL OF THE CITY OF AUSTIN:

                                                         PART 1. Findings.

                                                                             {A) The City has the authority, pursuant to its police power and Chapter 216 of the
                                                                                 Texas Local Government Code, to regulate non-conforming off-premise signs
                                                                                 (commonly referred to as ..billboards").

                                                                             (B) As reflected in Resolution No. 20071108-128. Council previously found that
                                                                                 the City's ability to enforce billboard regulations has been hampered.Jn
                                                                                 Ordinance No. 20080605-076, the Council reiterated the City's requirement to
                                                                                 register billboards.

                                                                             (C) The Council finds that it is necessary to require registration of billboards for
                                                                                 effective enforcement of all current non-conforming off-premise sign
                                                                                 regulations.

                                                                             (D) The Council finds that billboard registration infom1ation must, at a minimum,
                                                                                 be colJected and verified. The Council further finds, as part of the billboard
                                                                                 regisrrat~on program, that the City should conduct on-site inspections of
                                                                                 biiJboards ro verify that the information provided by the registrant is accurate
                                                                                 and up-to-date.

                                                                             (E) At this time, the Council finds that the City's costs are $190 per sign per year.
                                                                                 This finding is based on the. "cost of service' study completed in 2011 by an
                                                                                 outside entity.

                                                       PART 2. The 2011-12 Fee Schedule attached as Exhibit «A" to Ordinance No.
                                                       20110912-007 is amended to reduce the "Bj]]board Registration Fee" to $190 for the
                                                       Code Compliance Department, as foJlows:

                                                                                                       Approved             Approved

                                                                                                       2010-11              2011-12                                Change

                                                      Code Compliance Departll:ent- General Fund

                                                      Billboard Registration Fee                       $200 once a year $190 [;wg] once a year                     ($1 0)


                                                                                                               Page 1 of2



                                                                                                                                      --   ---------------·---·-   ·~...,....   ------------   -~---------   --
PART 3. This ordinance takes effect on April 16,2012.

PASSED AND APPROVED


                                                         *   A~
--------~A~p=l=·i1~5~______ ,2012                       *----~------~~~----------
                                                         §
                                                                     ~~e]]
                                                                                                                 Mayor


APPRO




                                           Page 2 of2



                            ------------   --- -------·--··-. ·~--~·-:-:-:~·.-.:-:-·-:-·:-:-:::~·-.   :··;-;···-::-~~---.-:.-:--
                                                                                                                                   ----------   --~-- -~-   -~-   ----   ----~-----
[_   __ _   __ _ __   _ __   _ _   I   , ___ __ _   _ __ _ _ _   _ _ --'---]   -~-   _   !




APPENDIX H
§ 25-10-152- NONCONFORMING SIGNS.

(A) A person may continue or maintain a nonconforming sign at its existing location.
(B) A person may not change or alter a nonconforming sign except as provided in this subsection.
    ( 1) The face of the sign may be changed.
    (2)   The sign may be changed or altered if the change or alteration does not:
          (a)   increase the degree of the existing nonconformity;
          (b)   change the method or technology used to convey a message; or
          (c)   increase the illumination of the sign.
    (3)   The sign may be relocated on a tract, if the building official determines that the relocated sign
          will not be hazardous, and the sign is:
          (a)   located on a tract that is partially taken by condemnation or partially conveyed under threat
                of condemnation; or
          (b)   moved to comply with other regulations.
    (4)   A nonconforming sign may be modified or replaced in the same location, if the modification or
          replacement reduces:
          (a)   the sign area by at least 20 percent;
          (b)   the height of the sign by at least 20 percent; or
          (c)   both sign area and height of the sign by an amount which, combined, is equal to at least 20
                percent of the sign area and height.
    (5)   The owner of a nonconforming off-premise sign may relocate the sign to another tract under
          these provisions if the requirements of this paragraph are met.
          (a)   The original location of the sign must be:
                (i)    in the area bounded by Highway 183 from Burnet Road to Highway 71, Highway 71
                       from Highway 183 to Lamar Boulevard, Lamar Boulevard from Highway 71 to 45th
                       Street, 45th Street from Lamar Boulevard to Burnet Road, and Burnet Road from 45th
                       Street to Highway 183, or on a tract that abuts the street right-of-way of a boundary
                       street;
                (ii)   in a scenic roadway sign district;
                (iii) within 500 feet of:
                       1.   a historic sign district; or
                       2.   a residential structure located in a residential base zoning district; or
                (iv) within the boundaries of a registered neighborhood association that has requested
                     removal of the sign.
          (b)   The sign must be permanently removed from the original tract and may not be replaced.
                Any tract upon which an off-premise sign has been unlawfully replaced shall not be eligible
                as a site for a relocated sign.
          (c)   The relocated sign:
                (i)    must be in:
                       1.   an expressway corridor sign district; or
                       2.   for a sign with a sign area of 300 square feet or less, an expressway corridor sign
                            district or a commercial sign district;



                                                                                                        Page 1
      (ii)   may not be on a tract located on a scenic roadway;
      (iii) may not be within 500 feet of:
             1.   a historic sign district;
             2.   a residential dwelling unit;
             3.   a tract located in a zoning district, other than an interim rural residence (RR) or
                  commercial highway (CH) zoning district, in which:
                  a.   a single-family residential use, a multi-family residential use, or a mixed use
                       development is a permitted use; and
                  b.   if the tract is developed, the existing uses on that tract include at least one
                       dwelling unit; or
             4.   a residential lot in a residential subdivision in the extraterritorial jurisdiction; and
      (iv) if the sign is relocated within the zoning jurisdiction, it must be within a commercial or
           industrial base zoning district.
(d)   Sign district restrictions on sign height and face size otherwise applicable to the relocation
      tract do not apply to the relocated sign, but the face size of the relocated sign may not
      exceed that of the original sign, and the sign height of the relocated sign may not exceed
      42 feet above ground level street pavement.
(e) A relocated sign must be permanently removed from the new location not later than 25
    years after the date the relocation application is approved unless within the 25 year time
    period the sign owner permanently removes and does not relocate a second
    nonconforming off-premise sign from a location described in Paragraph (5)(a).
(f)   The council may waive or modify, with or without conditions, a requirement of Paragraph
      (5)(a) - (e) if the council determines that the waiver or modification is justified by the
      aesthetic benefit to the City.
      (i)    In making the determination, the council may consider:
             1.   the number of nonconforming off-premises signs to be removed;
             2.   the characteristics of the sites from which the signs are to be removed;
             3.   the characteristics of the site on which the sign is to be relocated; and
             4.   other relevant factors.
      (ii)   The council shall hold a public hearing before acting on a proposed waiver or
             modification.
      (iii) The director of the Watershed Protection and Development Review Department shall
            give notice of the hearing in accordance with Section 25-1-132(8) (Notice Of Public
            Hearing).
(g) A sign may not be relocated or removed under this paragraph unless the sign is registered
    and all registration fees are paid as required by Subsection (F).
(h)   For each non-conforming off-premise sign relocated under this section, the sign owner
      must install lighting that is energy efficient, as determined by Austin Energy, and meets or
      exceeds International Dark Sky standards for pollution reduction. The lighting required
      under this subsection must be installed:
      (i)    no later than six months after the effective date of Ordinance No. 20080605-076, if the
             sign was relocated prior to that date;
      (ii)   upon installation of the relocated sign, if the relocation occurs after the effective date
             of Ordinance No. 20080605-076; or



                                                                                                     Page 2
                (iii) for all other off-premise signs, within 36 months after the sign is registered in
                      accordance with Subsection (F).
          (i)   An applicant must:
                (i)    be the owner of each sign to be relocated or removed;
                (ii)   file an application for sign relocation with the director at least 90 days before
                       relocating the sign; and
                (iii) include with the application:
                       1.   a statement from the owner of each tract from which the sign is to be removed
                            agreeing to the permanent removal of the sign; or
                       2.   a document approved by the city attorney indemnifying the city for all costs and
                            claims arising from the sign relocation, sign removal, or permit issuance and
                            providing that the city attorney may hire counsel for and shall direct the defense
                            of the claims.
          U)    An applicant must relocate a sign not later than one year after the date the director of the
                Watershed Protection and Development Review Department approves the application.
(C) This subsection applies to a nonconforming sign that is damaged by accident, natural catastrophe, or
    the intentional act of a person other than the sign owner or land owner.
    (1)   The sign owner or land owner may repair the damaged sign if the cost of repairing the sign does
          not exceed 60 percent of the cost of installing a new sign of the same type in the same location.
          Otherwise, the sign owner or land owner shall remove the sign.
    (2)   The sign owner or land owner:
          (a)   must apply to the building official for a repair permit not later than the 30th day after the
                date of damage, and shall finish the repairs not later than the 90th day after the date the
                building official approves the permit application; or
          (b)   shall remove the sign.
(D) This subsection applies to the replacement or relocation of a nonconforming sign under Subsections
    (8)(3) through (8)(5).
    ( 1) The sign owner or land owner may not replace or relocate the sign if it is dismantled before an
         application for a permit authorizing the replacement or relocation is filed.
    (2) The sign owner or land owner shall:
          (a)   finish the replacement or relocation of the sign not later than the 90th day following the
                date of dismantling; or
          (b)   remove the sign.
(E) The building official may not issue a permit for maintenance of a nonconforming sign if the
    maintenance cost exceeds 60 percent of the cost of installing a new sign of the same type in the
    same location.
(F) This subsection applies to an off-premise sign.
    (1)   This paragraph prescribes registration and identification requirements.
          (a)   The owner of the sign must register the sign every year with the director.
          (b)   The sign owner shall, on a form prescribed by the director, provide:
                (i)    information regarding the sign location, height, size, construction type, materials,
                       setback from property boundaries, and illumination; and
                (ii)   the name and address of the sign owner.



                                                                                                       Page 3
                                                                                                          ____ I




          (c)   The sign owner shall initially register the sign by August 31, 1999, or within 180 days after
                the date the sign becomes subject to the City's planning jurisdiction, as applicable, and
                shall pay a registration fee set by separate ordinance.
          (d)   A person who fails to register a sign as required by this paragraph commits an offense.
          (e) A sign owner is prohibited from relocating a sign if the sign owner is in violation of the
              registration requirements for any sign owned by that sign owner within the City's
              jurisdiction.
          (f)   The sign owner shall place identifying markers on the sign as required by the director.
                Such markers shall include, but not be limited to, the applicable registration number and
                measurement points to assist in verifying the height of a sign.
          (g)   A sign owner shall, in a manner prescribed by the director, provide an annual inventory of
                all signs owned by that sign owner, including but not limited to a description of the sign, the
                location of the sign, and the owner of the property on which the sign is located.
          (h)   The building official shall notify the property owner of the pending expiration of a sign
                registration, no earlier than 90 days and no later than 30 days prior to the expiration. The
                director shall provide the same notice to the sign owner if the inventory required under
                subsection (f) has been provided.
    (2)   The director shall mail notice of an application to repair or replace a sign not later than the 7th
          day after the application is filed to the:
          (a)   applicant;
          (b)   neighborhood organization; and
          (c)   sign owner, if a sign owner is identified in accordance with Paragraph (1 ).

Source: Section 13-2-854; Ord. 990225-57; Ord. 990225-70; Ord. 010419-11; Ord. 020207-35;
Ord. 031211-11; Ord. 040205-29; Ord. 20051117-041; Ord. 20080605-076; Ord. 20091217-141.




                                                                                                       Page 4
- --   -   ~-   -   --   -- !   ---   --   -   --I   '   ---   ----




                                      APPENDIX I
             PLAINTIFF'S EXHIBIT NO. 8




*D-1-*   *5411*    *ALBERTALVAREZ*
'·..... ·From:                   Rowan, Robert
         Sent:                   Monday, November 09, 2009 4:58 PM
         To:                     Cardenas, Daniel; Christianson, Matt
         Subject:                Billboard Registration ordinance spreadsheet_1.xls
         Attachments:            Billboard Registration ordinance spreadsheet_ 1.xls

    Importance:                  High


    Based on last weeks meeting in regards to the current Billboard Registration fee of $200, we were asked to revieW the
    current fee and see if we can seriously look at lowering the fee to a more reasonable fee. As a result, this can close the
    gap between the revenue and expenditures of running this program. Just doing a quick overview, we can lower the rate
    to $140, which will accomplish this goal.                ·

    There Were also discussions about including a renewal fee. As of now, it doesn't seem feasible to implement a renewal
    fee since all billboards have not been registered at this time. It would seem best to wait until Code has verified the current
    inventory.

    Law Department is waiting to see something this week. If you're okay with this, let's quickly proceed and submit it back to
    them this week. Their concern is that if we don't move quickly, there's a potential lawsuit on the horizon.

    Robert




                                                                                                             . EXHIBIT . dt.,




                                                                 1
                                                             -·--   --   - -·- --·---·------               ·-~     -·----·--~-·~-~~-~--~·-~-·~···-··--··-~-----·~- ~~~-~----~--~-----------------




·····--:.




                                                                                                                     Fringes     &
                                                                                                                                     I
                                                                                                                   Salaly~u Contractmils
                                                                                                                                                Indirect   Total Related
                        Function/purpose/responsibilities                            Job Title           %          (Annual) Commodities          Cost               Cost
                        Collect payments, deposit paymems,
                         maintain payment£ecords
                                                                              ~~==~~~tant               15%               53.668                                       8,050
                        !Inspect billboard sites for compliance               lll"l!lQ_ector.           45%               48,255                                     -21,715
                                                                              II nspeC"Cor                -5%             !50,877                                      2,5~
                                                                              !Asst Div. Mgr.             5%              90,949                                       4,54~
                                                                              !Division Mgr.              5%            104,545                                        5,227
                                                                               Attorney Sr.            25%               74,355                                       18,589

                                              Sub-Total                                                                 11??   mq I         I              l          60,671

                        l[)_ee_artmentallnd!rect costs                                                 7.4%1                        T       I              I           4,492
                        ICity ln-c.ljrect costs                                                        3.8%1                        ~ -     I              I           2,334
                                             Total                                                                                                             :ti    67,497

                                                                                         Code                        CityJ::iVV::i
                                                                                   Compllarice                   I •-·"·--t costs
                        [t:§£artmentalj11_df!_ect rate calculation:
                        IFY10 Supp_o_rt_Services"                                          558,087                       ?on nnr
                        IFY10 Total Requlremems                                          7,538,397                    -7.538,397
                        I% of Support Services cost to Total
                             Requirements                                                       7.4%                        -3.8"/~


                         •Note: Less Support Services cost Included In the "total related cost" calculatlonshown above:




            . :..:r·:                                                                                  '':~~~;
                                                                                                                                                                                .......
                                                                                                                                                                               t~~~-   -:.;
,'


                                                                                    )
                                                                                ·--J'




     Billboard Registration Revenue                                    -   !

      Budgeted Revenue                                $0
      Projected Revenue                          $70,000
     Proposed Fee per billboard                  $140.00
                                                   $0.00

     Total Requirements                          $67,497
     Excess (Deficiency) of Total Revenue over                     :

     Total Requirements
                                                  $2,503




                                                           )i~}~               tr
_-"-- _ _ _____ r   ' __ _ _ __ _      ~   __   1




                              APPENDIX J
              DEFENDANT'S EXHIBIT NO. 10




*D-1-*   *5411 *    *ALBERTALVAREZ*
       - •. _I




      City of Austin




Billboard Registration Fee Study


                           January 21, 2011

                         The PFM Group
                         2600 Grand Avenue, Suite 214
                                 Des Moines, lA 50312
                                (515) 243-2600 phone
                                   (515) 243-6994 fax


                          Two Logan Square, Suite 1600
                           Philadelphia, PA 19103-2270
                                  (215) 567-6100 phone
                                     (215) S67-4180fax
--I                                                                                          I   -'




      Table of Contents

        I. Executive Summary ................................................................................................................. 3
        II. Methodology .......................................................................................................................... s·
        Ill. Cost of Service Analysis ......................................................................................................... 8
        Appendix A: Detailed Productive Hours Calculation
        Appendix B: Employee Names to Accompany Titles
        Appendix C: Payroll data for the Departments of Law, Code Compliance and Solid Waste
                    Services
        Appendix D: Line-item budget data for the Departments of Law, Code Compliance and Solid
                    Waste Services
        Appendix E: City of Austin's Personnel Policies
        Appendix F: City of Austin's FY2010 A-87 Cost Allocation Plan
        Appendix G: Number of Billboards used in Analysis
        Appendix H: City of Austin's Prior Internal Study for Cost of Service
        Appendix 1: Agreement between the City of Austin and Public Financial Management Inc. to
                    perform the analysis and subsequent report for the cost of service of the
                    Billboard Registration Fee.
        Appendix J: Nickle Whitaker's qualifications, list of publications and prior witness
                    testimony information




      The following report has been created by Public Financial Management Inc. and is presented by
      Nickie Whitaker, Senior Managing Consultant.
            ___-_[   -- --   - r




                             I. Executive Summary




'. ____ /
         ____ I                                                                                         ____!




Executive Summary

The City of Austin (City} Law Department retained Public Financial Management, Inc., to
conduct a cost of service study for the City's billboard registration fee. The purpose of this
analysis is to determine the full cost of administering the billboard registration fee. The study
includes all City departments that contribute to administering this fee. The Law Department
provided leadership to the project and support in obtaining information.

An in-depth analysis of individual municipal fees/permits requires a high level of data as well as
technical knowledge from staff on the processes for administering them. PFM collaborated
with each department involved to ascertain the fully loaded cost of service related to fees and
permits. The resulting cost of service findings are reported in Section Ill Cost of Service Analysis
of the report.

Based on the results of the analysis, the cost of service for administering the billboard
registration fee Is $190. The City is currently charging $200 for annual billboard registration.

A cost of service analysis is based on the current fee policy and estimates the average time to
administer an individual fee/permit. Over time, inflation or changes In the administration of
the fee may impact the cost of service. PFM generally recommends that governments
implement an inflationary adjustment to fees annually and complete a cost of service analysis
once every four years. Inflation indices are commonly used to increase fees annually between
comprehensive fee studies.




                                                4
                                                                                 I. Executive Summary
- -----'-1   _'_,                     -   _j   '

                                                   I
                                                   !




                    II. Methodology
                                                                                                  ----'--1   ------ [




Methodology

PFM implemented a proven methodology to evaluate the cost of the City's billboard
registration fee. This methodology Involved working closely with City staff to collect the most
accurate data available and then organizing this data to calculate the cost ot-"service. The first
step was to identify and confirm details related to the fee, such as fee title, number of permits
issued in a given period and the ordinances related to the fee. Subject Matter Experts (SMEs)
were then Identified from various departments within the City including:

    •   Code Compliance
    •   Law Department, Division of Land Use and Real Estate
    •   Solid Waste Services


Cost of Service Analysis

Once the details of the fee were confirmed by City staff, PFM interviewed each of the SMEs to
determine the best method for allocating employee time to each of the fees (i.e. labor
allocation). Salary costs are the main indicator of total costs for providing permitting services;
therefore, PFM's general methodology was to first estimate the average time spent on
administering a permit. This method is called "manager's best estimate".

Time allocation was calculated by determining the number of minutes or hours spent per fee or
permit issued by each employee. The percent of total time spent for each permit type was
calculated by multiplying the average time per fee/permit by the number of fees/permits
(units) and then dividing by the average annual number of hours worked (productive hours). In
line with the City's Human Resources guidelines, productive hours were based upon the total
annual number of hours to be worked in a year adjusted for vacation, personal and other types
of employee leave. Productive hours are used throughout the time allocation study portion of
the fee study in order to convert time submitted in minutes per unit or hours per unit into a
percentage of total time for the year.

                                 Table 1: Productive Hours
                                      Time                                Hours
              Base Hours per Year                                            2,080
                     Holiday/Personal                                              -96
                     Vacation (WeiQhted AveraQe) Hours                            -153
                     Sick Leave (Average Comparable) Hours                         -96
              Productive Hours                                                   1,735


It is possible to determine the direct labor costs using the percent of total   time worked, salary
information and the annual number of fees/permits issued. In addition           to direct personnel
costs, though, the City also incurs a series of other costs as a result         of offering services
associated with fees. Four overhead rates were created based on                 each department's


                                                6
                                                                                         II. Methodology
expenditures to account for these other costs. The 2010 City budget, the City's 2010 A-87 Cost
Allocation Plan, as well as actual line item expenditures were used in order to calculate these
cost factors. There are four basic cost factors to consider when determining overhead rates:
fringe benefits (e.g. cost for employee benefits), other costs (e.g. computers, paper, etc.},
internal indirect (e.g. division administrative time) and external indirect (e.g. central
department service charges). These factors are shown in the Table below:

                                    Table II: Cost Factors
    Cost Factor                                          Description
Fringe Benefits     Employee benefits including; health, pension, FICA, etc
Direct Costs        Materials, contracts, and supplies for the division
                    Costs associated with the administration of the department or division, mostly
Internal Indirect
                    constituting administrative personnel and leadership
                    Central services such as city-wide budget, finance or human resources; based on
External Indirect
                    rates from the Cost Allocation Plan



Each overhead rate was used to calculate the portion of non-salary costs that should be
allocated by employee providing each service. A summation of the total overhead costs and
the direct labor costs provided the fully loaded cost of service. An average cost, or a cost per
unit, was determined by dividing the fully loaded cost by the number of units In a twelve month
period. This method was used to compute the average fully loaded cost of each fee.




                                                7
                                                                                     II. Methodology
Ill. Cost of Service Analysis
    Cost of Service Analysis

    The Department of Code Compliance administers the billboard registration permit for the City.
    This involves review of billboard records and details, on-site inspection, post-inspection
    verification, and data entry.

    A cost of service analysis is based on the current fee policy and estimates the average time to
    administer an individual fee/permit. PFM worked closely with departmental Subject Matter
    Experts to determine the average amount of time employees spend on each permit type in
    order to establish the average cost of providing a single permit. The time allocation for each
    department is presented In two distinct ways, the average time spent per permit and the total
    percent of time spent on all permits. The' following tables are broken down by department and
    lastly by employee title.

                  Table Ill: Average Time per Billboard Registration Permit

                                           Position Title                                    Hours per Unit

                      Performance Consultant                                                                   0.002
                      Assistant Division Manager (Admin
                      Support)                                                                                 0.002
                      Assistant Code Compliance Director                                                       0.051
                      Code Compliance Manager                                                                  0.068
\
                      Business Systems Analyst                                                                 0.102
                      Code Compliance Inspector                                                                0.167
                      Assistant Division Manager (Training)                                                    0.171
                      Code Inspector C                                                                         2.000
                     ;·Law.oepartme·nt\J.:;r:.::'./.,   ·,;·>· ·:   After determining the average time spent on each permit, the average cost per permit was
determined by using salary data as well as cost loading factors. Each of the cost loading factors
addresses additional costs to the City that are a direct result of offering each service. There are
four basic cost loading factors to consider: fringe benefit costs, other direct costs, internal
indirect costs and external indirect costs. Each cost rate may also be interpreted as the cost per
$1 of salary to the division. The rates for each department are outlined in the following table:

                          Table V: Direct and Indirect Cost Rates

                           Fringe Benefit     Direct Cost      Internal Indirect      External Indirect
       Department
                                Rate             Rate                Rate                   Rate
 Code Compliance               35.29%           61.42%             19.85%                     8.30%
 Law Department                28.07%            7.86%             9.86%                      7.67%
 Solid Waste Services          38.26%           49.07%             15.02%                     8.30%

The direct labor costs for each employee were summed to determine the total direct cost for
each fee. Each overhead rate was then multiplied by to the total direct labor cost to determine
the total departmental costs related to the service. The total cost calculation charts are in the
following table:

                    Table VI: Total Cost for Billboard Registration Fee

                                                                                   Internal    External
                                            Salary    Fringe         Direct
              Division Name                                                        Indirect    Indirect
                                             Cost      Cost          Cost
                                                                                     Cost        Cost
   Code Compliance                          $38,308   $13,519         $7,604       $23,529      $3,180
   Law Department                            $7,550    $2,119           $744          $593        $579
   Solid Waste Services                       $261      $100             $39          $128         $22

A summation of the total overhead costs and the total direct labor cost provide the fully loaded
cost of service. An average cost, or a cost per unit (or permit), is determined by dividing the
fully loaded cost into the number of units (or permits) in a given year. The cost difference
between the current fee and the cost per unit was calculated. The average cost per unit is:
$190.




                                                 10
                                                                               Ill. Cost of Service Analysis
                                                                                                      -- - ____:._J_-




                              Table VII: Fee Recommendation




The final recommended rate has been shown rounded: to the nearest 50 cent increment
($0.50) for fees under ten dollars; to the nearest dollar ($1.00) if the fee was under twenty-five
dollars; to the nearest five dollar ($5.00) increment if the fee was less than one hundred dollars;
and to the nearest ten dollar ($10.00) increment if the fee was one hundred dollars or more.

Review of City Analysis of Billboard Registration Fee

In July 2010, the City completed an internal analysis of the costs for administering the billboard
registration fee. As part of this report, PFM was asked to review and comment upon the
methodology and analysis completed by the City. A cost of service analysis is based on the
current fee policy and estimates the average time to administer an individual fee/permit; it is a
point in time analysis. Overall, the analysis is very detailed and reflects a great deal of research.
PFM noted the following key differences which could influence the calculation of the cost of
service:

Indirect Labor Costs:      PFM's methodology includes an Internal Indirect Cost rate, which
addresses costs associated with the administration of the department, mostly constituting
administrative personnel and leadership. Some of the internal management costs are
specifically identified in the City's analysis. It is unclear if the City accounted for the general
administration of the departments involved in addition to management directly associated with
the fee.

External Indirect Costs: Any government activity requires a minimum amount of core city
services to function. These core city-wide services may include budget, finance or human
resources, etc. PFM refers to the cost of these city-wide services as the External Indirect Rate.
For example, the calculated External indirect Rate for the Code Compliance Department is $.08
for every $1 of salary related to the billboard registration fee. Because the City did not include
these costs in their cost of service analysis, the estimated cost per unit may be understated.

Productive Hours: Productive hours represent the actual hours worked during a year. In line
with the City's Human Resources policies, productive hours were based upon the total annual
number of hours to be worked In a year adjusted for vacation, personal and other types of
employee leave. PFM identified the number of annual productive hours as 1,735. Because the
City used 2,080 hours in their calculation, the cost per unit may be overstated.




                                                 11
                                                                             Ill. Cost of Service Analysis